 CLARK MANOR NURSING HOME CORP.Clark Manor Nursing Home Corp. and United Food& Commercial Workers International Union,Local 1445, AFL-CIO. Cases -CA-15221, 1-CA-15796, 1-CA-15955, 1-CA-16130, I-CA-16239, 1-CA-16240, 1-CA-16547, 1-CA-16565, 1-RC-16262, and 1-RC-16263January 14, 1981DECISION, ORDER, DIRECTION OFSECOND ELECTION, ANDCERTIFICATION OFREPRESENTATIVEBY MEMBERS JENKINS, PENELLO, ANDZIMMERMANOn August 15, 1980, Administrative Law JudgeGeorge F. McInerny issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel and the Union filed limited exceptions ac-companied by supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge as modified herein.1. The Administrative Law Judge found thatFrancis Fowley was discharged for just cause onMay 18, 1979, and therefore concluded that he wasnot terminated in violation of the Act. The Unionhas excepted to this finding, claiming that Fowleywas fired in retaliation for union activities. We findmerit in this exception.The record reveals that at the time of his dis-charge Fowley had been employed in the mainte-nance department of Respondent's nursing homefor 7 years. Not only was his work record unble-mished by even an oral warning before the Unionbegan its organizing drive, but Fowley also appearsto have been a favored employee. He was routinelyscheduled for holiday work, for which he was paidi Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products.Inc., 91 NLRB 544 (1950), enrd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findingsNor do we find merit in Respondent's contention that because the Ad-ministrative Law Judge generally discredited the Employer's witnessesand credited the General Counsel's witnesses, his credibility resolutionsare arbitrary or attended by prejudice. N.L.R.B. v. Pittsburgh SteamshipCompany, 337 U.S. 656 (1949).254 NLRB No. 54at overtime rates, and he maintained flexiblehours. 2The Union began its organizing campaign at Re-spondent's facility in late September 1978. Shortlythereafter, Fowley had a conversation with his su-pervisor, Robert Bradway, in which Bradway indi-cated that he knew Fowley had expressed hostilitytoward Robert Sibulkin, Respondent's presidentand administrator, at a union steering committeemeeting. Not long afterwards, Bradway toldFowley that Sibulkin considered Fowley the toporganizer in the Union's campaign and predictedthat he would run for shop steward if the Unionwon an election. Just before Thanksgiving 1978,Bradway, who had previously assured Fowley thathe would be permitted to work the holiday asusual, removed Fowley's name from the Thanks-giving Day schedule. Fowley was also denied per-mission to work on Christmas or New Year's Day.Bradway told Fowley that the schedule changehad been initiated by Sibulkin, who did not denythe allegation at the unfair labor practice hearing.At about the same time, Bradway also requiredFowley to begin maintaining a rigid work sched-ule.In February 1979, Bradway and Fowley had an-other conversation. Fowley had apparently beenlate for work that day, and Bradway told him notto give Sibulkin any opportunity to issue him awarning because Sibulkin was "after" him.The Administrative Law Judge found that theforegoing incidents constituted violations of Sec-tion 8(a)(1) of the Act except for the "top organiz-er" conversation, which the Administrative LawJudge found noncoercive under the circumstances.Fowley's relationship with Respondent during theorganizing campaign also serves as background tothe events of May 18, 1979,3 with which we areprimarily concerned here. The Union lost the elec-tion held on May 17, 1979. On May 18, Fowleycame to work late. At 8:30 that morning he hadspoken to Eli Erlich, Respondent's psychiatricsocial worker, over the telephone and had toldErlich that he would be late. Fowley refused toidentify himself, but Erlich recognized his voice.Later that morning, at or about 10:30, Erlich en-countered Fowley at the nursing home. Fowleymade an obscene remark concerning Erlich's tele-phone manner, to which Erlich responded that ifFowley called again without identifying himself2 We also note that Fowley was a friend of Respondent's housekeepingsupervisor, Carl Graham, and kept Graham's house every other weekendwhen Graham was away. There is een an uncontradicted suggeslion inthe record that the nev. wing of Respondent's nursing home was namedfor Fovley's mother:' All dates hereafter are in 179 unless otherwise indicated455 DECISIONS OF NATIONAL LABOR RELATIONS BOARDErlich would hang up. Fowley replied that ifErlich did so Fowley would "take care" of him.Erlich immediately, in his words, "shared" the inci-dent with Sibulkin. He claims to have been profes-sionally concerned about Fowley's behavior al-though he did not consider Fowley the least bitdangerous. In any event, Erlich testified that Sibul-kin did not solicit Erlich's professional opinion, al-though Erlich did tell Sibulkin that Fowley wasunderstandably upset about the outcome of theunion election.Almost at once after his encounter with Erlich,Fowley was again rude, vulgar, and insulting toemployees Marie Petit and Sheila Shanley in thesolarium in which the employees typically tooktheir breaks. Shanley also immediately reported theincident to Sibulkin.At noon, in the same solarium, Fowley againrudely accosted two female employees, Marie Pol-lard and Elizabeth Giguere. To Giguere he notonly made remarks of a personal and sexual naturebut apparently frightened her by his threateningdemeanor. Both Pollard and Giguere reportedFowley's behavior to Sibulkin, and both were ap-parently quite distraught when they did so.At or about 1 p.m. Fowley left the nursing homefor the day. Sibulkin made no independent investi-gation of the reports given to him of Fowley's be-havior. He asked no questions of any of the em-ployees who made the reports, nor did he speak toFowley himself. In making the decision to dis-charge Fowley that afternoon, ostensibly basedupon the reports, Sibulkin did not consider Fow-ley's previous excellent work record. The Adminis-trative Law Judge concluded that Respondent dis-charged Fowley because of his disruptive and of-fensive behavior and not for his union activities.In Wright Line. A Division of Wright Line, Inc.,4the Board recently set forth its mode of analysisfor determining whether the discharge of an em-ployee constitutes a violation of the Act.5Weemploy the Wright Line standards to evaluate theevidence here. In presenting a prima facie case ofwrongful motive, the General Counsel demonstrat-ed that Fowley was from the early days of theunion campaign a leading union advocate and thatRespondent was not only aware of his sympathiesand activities but had, before discharging him,taken such retaliatory measures against Fowley as4251 NLRIRB 1083 (1980)s In Wright Line, the Board statedFirst, we shall require that the General Counsel make a prima fac.showing sufficient to support the inference that protected conductwas a "motivating factor" in the employer's decision. (O)ce this isestablished, the burden will shift to the employer to demonstrate thatthe same action would has.e taken place even in the absence of theprotected conductdenying him holiday work, insisting that he adhereto a more rigid schedule than previously, and inter-rogating him about union meetings-all of whichthe Administrative Law Judge found to violate theAct. It is also relevant that the discharge occurredonly I day after the 1979 election.Moreover, Respondent clearly harbored animustoward both the Union and union activists. Respon-dent's antiunion campaign included, inter alia, dis-criminatory enforcement of an invalid no-solicita-tion rule, the arrest of employees who were distrib-uting union literature in Respondent's parking lot,and two other unlawful discharges of union adher-ents.The General Counsel also demonstrated that Re-spondent had never before discharged an employeeunder these circumstances. Sibulkin himself ad-mitted that he became involved in termination de-cisions only rarely, since hiring and firing werenormally entrusted to the heads of Respondent'svarious departments. The General Counsel intro-duced uncontroverted evidence that during thepast 5-1/2 years Respondent had discharged only60 of 1,000 employees, and of that number only Iother than Fowley who had service of over 2years.The General Counsel also established beyondquestion that the language used by Respondent'ssupervisory and nonsupervisory employees wasuniformly vulgar but was tolerated by Respondentand that written warnings were the usual form ofdisciplinary action taken against employees whoseabuse of their mother tongue and their fellowworkers went beyond even Respondent's tolerantlimits.6The General Counsel also offered uncon-tradicted proof of several instances in which em-ployees who quarreled or even assaulted eachother were not discharged. For example, RobertShea shoved Night Supervisor Godwin and calledhim a vulgar name and, on another occasion,"punched out" an employee who had offendedhim. Shea also pushed a kitchen employee at an-other time and threatened to kill him, and, on yetanother occasion, deliberately burned an employee'i We refer to t he wairinlg issued to employee Kehoe by Sibulkin forlanguage Sihulkin described as "abusie" Aside from the discharge ofElaine Czyzewski, which we consider i detail later in our decision,Kehoe was the only employee ever disciplined for impermissible lan-guage Ihe record is replete with examples of vulgarity that went unre-primanded Robert Shea testified that his supervisors were aware of theprevalence of obscenity among employees Shea himself had called NightSupervisor Godwin a "fuckinlg nobody" without being disciplined, andhad, also without being disciplined, hit another employee for calling himan assihle." Kim Bolio credibly testified that Sheila Shanley regularlyused obscrne anId antisemitic language and that employee Jhn Sokowskihad called another employee a "dumb bastard" for oing against theUnionl i hese are only a fes examples of' tile sort of shop talk that RespTnleill tllcir ted l ithiuir tt Illplitittm if anL) sort of discipline456 CLARK MANOR NURSING HOME CORPon the arm with a cigarette. None of these inci-dents resulted in disciplinary action. Sibulkin him-self admitted that an employee had once sprayedscalding water on female employees and used foullanguage to such an extent that his coworkers peti-tioned Graham to take some action. The employeereceived a written warning but was not discharged.Linda Nishan credibly testified that two aides wereonce physically separated for fighting on the 11-7shift and that the incident was reported to supervi-sory personnel but that no action was taken.7Moreover, the General Counsel demonstratedthat under most circumstances the discipline at Re-spondent's facility was progressively administered.An oral warning for the first infraction was fol-lowed by three written warnings before discharge,8and Respondent used printed forms for this pur-pose. Even more significant, in our opinion, theGeneral Counsel demonstrated that Respondentnormally did not discharge an employee withoutinvestigating complaints lodged against him andwithout interrogating the employee himself aboutthe misconduct that served as the basis for the dis-charge. Nurse McPartland, director of Respon-dent's nursing department, testified that she consid-ered such investigation so important in terminationdecisions that she had once declined to dischargeor even to issue a warning to two employees forfighting on the 11-7 shift because she had beenunable to conduct an immediate personal investiga-tion of the reported incident. In addition, we notethat in the case of Paul Girard, whose dischargethe Administrative Law Judge found to violate theAct, at least a pretext of counseling and investiga-tion was made.From the foregoing we conclude that the Gener-al Counsel has made a prima facie showing thatFowley's union activity was a motivating factor inRespondent's decision to discharge him. Our con-clusion is based upon Respondent's union animus asreflected in its conduct throughout the organizingcampaign, the retaliatory measures directed againstFowley because of his active prounion role in thecampaign, and the timing of the discharge. Of par-ticular significance is Respondent's unexplained de-parture from its usual practice of investigatingcomplaints before making termination decisions andof declining to discharge employees for the first in-stance of conduct abusive to nonsupervisory per-' Nursing Director McPartland testified that, although she was awareof this incident and considered that it called for disciplinary action. shedid not issue even a warning to the two employees because she was notable to conduct a personal investigation of the fight, an outcome we findsignificant in another context elsewhere in this decision* Respondent followed this procedure. for example, in the unlawfuldischarge of Paul Girard.sonnel. Moreover, the discharge here is particularlysuspect in light of Fowley's excellent work record.We further conclude that Respondent has failedto demonstrate that it would have taken the sameaction against Fowley had he not engaged in unionactivities. At the outset, we note that none of theemployees who complained to Sibulkin about Fow-ley's behavior were union supporters and at leasttwo of them had actively campaigned against theUnion. Eli Erlich had so closely identified himselfwith Respondent's management in the union cam-paign that he ordered handbilling employees offthe property. Sheila Shanley, initially a member ofthe Union's organizing committee, had become dis-affected when the other members raised doubtsabout her sincerity and ejected her from a commit-tee meeting, after which she became a bitter andvocal opponent of the Union. Moreover, therecord shows that Sibulkin was aware of the sym-pathies of these employees.9Additionally, Respon-dent has not explained why Sibulkin failed to ques-tion the grievants closely, to make an independentinvestigation, and to speak to the subject of thecomplaint, especially when it was otherwise hispractice to do so. Furthermore, Respondent depart-ed from its own system of administering disciplinewithout showing that the incidents Fowley perpe-trated created a situation so exigent that it was jus-tified in doing so. In this regard, the record showsthat Respondent tolerated abusive and obscene lan-guage.10In fact, the record establishes that, by allcredited accounts, Sheila Shanley, one of the com-plainants, was herself an expert in foul languageand overbearing behavior. Both Fowley and Boliotestified that on May 18, when Fowley insultedShanley, she responded in kind, calling Fowley a"fucking liar." Bolio also testified that Shanley hadcalled one of the union organizers a "Jew bastard"and that she regularly used obscene language atwork. Since Shanley's linguistic habits did not pre-vent her promotion to supervisory status, we findreason to doubt that Sibulkin was genuinely con-cerned about crude conduct on nursing homepremises.The record establishes further evidence of dispa-rate treatment. Respondent offered only one inci-dent in which Sibulkin discharged an employee foru During the hearing, whenever he was asked, Sibulkin candidly ad-mitted knowing the position an emploee took with regard to union rep-resenlation. He also purchased and made available "Vote No" buttons,which the record indicates were orn about the home. he record a)establishes that this union campaign as sigrously and openly debatedamong employees and that Sibulkin encouraged antliurmon campaigningWe also observe that Sheila Shanles. the Lniorn's most vocal opponent.was promoted to a supervisory position shiortly after the electiono We wuould make it clear that we do inot cndone the use of suchlanguage However, we recognize that the contexl i hich it is usedmust be considered457 DECISIONS OF NATIONAL LABOR RELATIONS BOARDa single instance of abusive conduct. In finding thatFowley was not discharged because of his unionactivities, the Administrative Law Judge consid-ered this incident determinative because both dis-charges involved misconduct of similar gravity.However, we find the discrepancies between Fow-ley's discharge and the discharge of Elaine Czy-zewski more salient than the similarities to whichthe Administrative Law Judge gave such control-ling significance. Czyzewski was discharged in No-vember 1978 for calling Sibulkin at his home onThanksgiving Day and ordering him in obsceneterms to come to the nursing home, where she wason duty, and issue her a paycheck. At the close ofthe conversation, Sibulkin called the home andspoke to Czyzewski's supervisor, who informedhim that Czyzewski's behavior was threatening andthat she was upsetting patients and visitors. Sibul-kin again talked to Czyzewski and attempted toreason with her and to explain that paychecks werenever issued on holidays but would be given outthe following day. It was only when Czyzewski re-mained intransigent and abusive that Sibulkin ter-minated her over the telephone, and then onlywhen she rejected his suggestion that she go homefor the rest of the day. In the end, Czyzewski hadto be removed from the home by police persuasion.Thus, the record, which is composed entirely of Si-bulkin's own testimony, establishes not only thatSibulkin investigated the problem by talking withCzyzewski's supervisor about an incident thatsurely required minimal investigation, since Sibul-kin himself was a witness to the misconduct, butalso that, before discharging Czyzewski, Sibulkinattempted to remedy matters short of discharge byreasoning with the employee and then by suggest-ing that she leave work for the day. Sibulkin tookno such measures before discharging Fowley, andwe are constrained to conclude that the manner inwhich Czyzewski was discharged weakens ratherthan strengthens Respondent's defense.Accordingly, for the reasons given above, wefind that Respondent discharged Francis Fowley inviolation of Section 8(a)(3) and (1) of the Act, andwe shall order that he be reinstated to his formerposition or, if that position no longer exists, to asubstantially equivalent position at Respondent'snursing home and that he be made whole, with in-terest, for any loss of earnings he may have suf-fered as a result of the discrimination against him.2. The Administrative Law Judge found that Re-spondent imposed a pretextual condition uponRobert Shea's continued employment as a part-timedishwasher by requiring him to secure a note fromhis doctor for absence from work during the weekof May 13, 1979. He concluded that Respondentviolated Section 8(a)(3) and (1) of the Act by ter-minating Shea's employment in retaliation for hisactivities on behalf of the Union and orderedShea's immediate reinstatement with backpay. Weuphold the Administrative Law Judge's conclusionand adopt his recommended Order in this respect,but we are of the opinion that the recommendedremedy falls short of the relief to which Shea is en-titled.The General Counsel has excepted to the Ad-ministrative Law Judge's failure to conclude thatRespondent unlawfully reduced Shea's hours priorto his discharge and to provide a backpay remedyfor this additional violation of Section 8(a)(3) and(1). We find merit in the General Counsel's excep-tions.As the Administrative Law Judge observed inhis Decision, the record is somewhat unclear withrespect to the events centering around Respon-dent's reduction of Shea's hours and his eventualdischarge. The evidence does establish, however,that Shea was regularly scheduled to work week-ends and was often called in for additional workduring the week if other help was not available.The record also establishes that on or about May18, 1979, Shea noticed that he had been removedfrom the schedule for May 19, 20, and 23 and wastold by his supervisor, Carl Graham, that Sibulkinwas responsible for the erasure. Respondent'sanimus toward the Union and its adherents isamply documented, and its specific animus towardRobert Shea is demonstrated not only by his un-lawful discharge but also by Graham's remark toShea and another kitchen employee, Rene Lymon,on May 16 that they would "learn the hard way,"which the Administrative Law Judge found to be aviolation of Section 8(a)(1) of the Act. We there-fore conclude that the General Counsel establisheda prima facie case of unlawful discrimination in thereduction of Shea's hours.Moreover, Respondent advanced no credible jus-tification for removing Shea's name from the kitch-en work schedule for the week of May 19. In fact,from Graham's confusing testimony it is difficult tobe certain that any justification whatsoever wasgiven. We are therefore prepared to conclude thatRespondent removed Shea's name from the sched-ule for May 19 and 20 in retaliation for his unionactivities and thereby violated Section 8(a)(3) and(1) of the Act. We shall order a backpay remedyfor those days. Because the record does not clearlyestablish that Shea was regularly scheduled duringthe week, however, or that he had arranged withGraham to work on Wednesday, May 23, beforenoticing that his name had been erased for that458 CLARK MANOR NURSING HOME CORP.day, we shall not include May 23 in the backpayaward.3. The General Counsel also excepts to the Ad-ministrative Law Judge's refusal to order that Re-spondent reimburse Linda Nishan and Karen Bakerfor legal expenses that they may have incurred indefense of the trespass complaint brought againstthem by Respondent in the Worcester districtcourt. We find merit in the exception. It is ourpractice to order reimbursement of legal expensesarising from charges brought against an employeeby an employer unlawfully motivated under theAct,'L and the issue whether such expenses werein fact incurred and paid by the employees them-selves or by the Union is irrelevant to an unfairlabor practice proceeding. We shall therefore orderthe relief requested by the General Counsel'2andleave resolution of related questions to the compli-ance stage of this proceeding.4. We also agree with the General Counsel that abroad order is warranted in this case, particularlysince we have here found additional violations ofSection 8(a) (3) and (1). Respondent's unfair laborpractices include, inter alia, discriminatory enforce-ment of an overly broad no-solicitation rule, thethreat to arrest and the actual arrest of employeesdistributing union literature on Respondent's prop-erty, various retaliatory actions against union ad-herents with regard to their schedules and employ-ment status, and three discharges from an employeecomplement of approximately 150. We also notethat Respondent concentrated its unlawful activityupon those groups of employees which it believedto represent union strongholds, that is, on the main-tenance and housekeeping and on the kitchen de-partments, and on the nurses aides who worked the11-7 shift. While Respondent's unfair labor prac-tices perhaps cannot be characterized as wide-spread, they were certainly numerous, varied, andegregious, and, we conclude, demonstrated a delib-erate disregard for the Section 7 rights of the em-ployees of the nursing home.'35. Finally, while we conclude that the Adminis-trative Law Judge properly recommended over-turning the election in Case -RC-16262, we wishto correct his statement of the law concerning thepropriety of considering conduct not specificallyalleged in objections to the election in determiningwhether the election should be set aside. The Ad-ministrative Law Judge noted that, of four inci-i' See, e.g. Baptist Memorial Hospital, 229 NLRB 45 (1977).12 We construe an award of legal expenses to Nishan and Baker to in-clude any further expenses that may arise in the proceeding to expungetheir records in the state court. The Administrative Law Judge inadver-tently omitted the expunction order from his notice, and in issuing a newnotice we shall correct the error.I3 See Hickmort Foiods. Inc.. 242 NLRB 157 (1979)dents occurring during the critical period beforethe election, only two were specifically alleged asobjections. Finding that these two incidents wereviolations of Section 8(a)(1), the AdministrativeLaw Judge determined that they constituted objec-tionable conduct sufficient to set aside the elec-tion.'4However, the Administrative Law Judgerefused to consider as objectionable conduct oneother incident of misconduct,'5which he found tobe a violation of Section 8(a)(1) but which was notspecifically alleged as an objection.Our decisions establish that any improper con-duct discovered during the course of an investiga-tion of objections to an election, whether or notspecifically alleged, may, if sufficiently objection-able, constitute grounds for invalidating an elec-tion.'6Where, as here, an administrative lawjudge, after full litigation, finds that a respondentcommitted an unfair labor practice during the criti-cal period before the election, that misconduct is tobe considered as a basis for overturning the elec-tion even if not alleged in the written objections toelection filed in the representation case. 7Wetherefore find that the incident that occurred onMay 16, 1979, in which Supervisor Graham in-formed Rene Lymon and Robert Shea that theywould "learn the hard way" in the union electionwas not only a violation of Section 8(a)(l) of theAct but was also objectionable conduct that furthersupports the Administrative Law Judge's recom-mendation that we order a second election.For the reasons discussed above, we concludethat, in addition to those violations found by theAdministrative Law Judge, Respondent committeda violation of Section 8(a)(3) and (1) of the Act bydischarging Francis Fowley for engaging in pro-tected concerted activity and by reducing the workhours of Robert Shea for participating in theUnion's organizational efforts. We have also con-cluded that Karen Baker and Linda Nishan are en-titled to legal expenses they may have incurred inthe defense of trespass charges instituted againstthem by Respondent and for any expense involvedin the expunction of those charges from their re-cords in state court. Finally, we conclude that the1' Dal-Tex Optical Company. Inc., 137 NLRB 1782. 1786 (1962)' The other incident occurring during the critical period hut not spc-cifically alleged as an objection was, we presume, Sibulkin's connersatolnwith Kim Bolio. which the Administrative Law Judge found not to he aviolation of Sec. 8(a)(1)."I Dayton Tire & Rubber Co., 234 NLRB 504 (1978) See. eg. BoilerTub, Company ofAmerica, 238 NLRB 1641 (1978).7 As stated in Dal-Ter Optical Company, Inc.. supra at 1786 "Conductviolative of Section 8(a)(l) is, a fortiori, conduct which interferes with theexercise of a free and untrammeled choice in an election "Member Penello, while he agrees that a new election is warrantedhere, adheres to the position expressed in his dissent in Dayton fire &Rubber Co.. supra. and would not consider conduct not specifically al-leged in written objections as grounds for setting aside the election459 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord in this case supports the issuance of a broadcease-and-desist order. We shall modify the Admin-istrative Law Judge's recommended Order accord-ingly and shall order that the election in Case 1-RC--16262 be set aside and a new election conduct-ed.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Clark Manor Nursing Home Corp., Worcester,Massachusetts, its officers, agents, successors, andassigns, shall:1. Cease and desist from:(a) Threatening to call the police, calling thepolice, or causing employees to be arrested becausethey engaged in union activities.(b) Promulgating and enforcing unlawful rulesprohibiting solicitation in nonwork areas on non-working time and rules prohibiting employees'access to Respondent's premises.(c) Interrogating its employees concerning theirunion activities.(d) Giving employees the impression that theirunion activities are under surveillance.(e) Threatening its employees with retaliation forengaging in union activities.(f) Issuing warnings to employees because theyhave engaged in union activities.(g) Changing or reducing the status of employ-ees, or their hours or shift schedules, because theyhave engaged in union activities.(h) Depriving employees of holiday work be-cause they have engaged in union activities.(i) Discharging employees or setting unlawfulconditions upon their return to work.(j) In any other manner interfering with, restrain-ing, or coercing its employees in the rights guaran-teed them in Section 7 of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Remove from the files of Karen Baker, LindaNishan, Ann Stinchfield, and Paul Girard all warn-ing notices, and all references to such noticesissued to them in the period from November 15,1978, to August 27, 1979.(b) Remove from the file of Linda Nishan thepersonnel change form noting that she is a "unionorganizer" and recommending that she not bereemployed, together with all references to thatform in Respondent's files.(c) Rescind the change of status form issued toKaren Baker on January 18, 1979, and restore herto full-time status, and grant her any benefits shemay have lost as the result of this action.(d) Revise its personnel policies and posted rulesto eliminate unlawful restrictions on solicitationand access to its premises.(e) Restore Karen Baker and Ruth Burke to theschedule under which they were working prior toApril 1, 1979.(f) Pay to Robert Shea any money due him be-cause of its refusal to schedule him for work onMay 19 and 20, 1979, together with interest there-on.(g) Pay to Karen Baker and Linda Nishan anyexpenses they incurred in defense of charges result-ing from Respondent's complaint against them inthe district court for Worcester County.(h) Pay to Francis Fowley any money due himbecause of its refusal to allow him to work over-time on Thanksgiving and Christmas 1978, andNew Year's Day, 1979, together with interestthereon.(i) Offer Paul Girard, Robert Shea, and FrancisFowley immediate and full reinstatement to theirformer positions or, if those positions no longerexist, to substantially equivalent positions, withoutprejudice to their seniority or any other rights andprivileges previously enjoyed by them, and makethem whole for any loss of earnings they may havesuffered by reason of the discrimination againstthem, together with interest thereon, computed inthe manner set forth in that section of the Adminis-trative Law Judge's Decision entitled "TheRemedy."(j) Petition the police department of the city ofWorcester, and the appropriate district court forWorcester County, requesting that any proceedingsinvolving Respondent's complaint against KarenBaker and Linda Nishan be expunged from theirrecords, and pay any expenses involved in the ex-punction proceedings.(k) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment re-cords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(1) Post at its place of business in Worcester,Massachusetts, copies of the attached noticemarked "Appendix."'8Copies of said notice, onforms provided by the Regional Director forRegion 1, after being duly signed by Respondent'sauthorized representative, shall be posted by Re-" iln the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."460 CLARK MANOR NURSING HOME CORP.spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, orcovered by any other material.(m) Notify the Regional Director for Region ,in writing, within 20 days from the date of thisOrder, what steps the Respondent has taken tocomply herewith.IT IS FURTHER ORDERED that the election heldon March 17, 1979, in Case -RC-16262 be, and ithereby is, set aside and that said case is hereby re-manded to the Regional Director for Region I forpurposes of conducting a second election, as direct-ed below.IT IS FURTHlER ORI)ERII) that the challenges tothe ballots cast by Rita McMenemy and Ann San-soucy in the election conducted on March 17,1979, in Case -RC-16263 he, and they hereby are.sustained.[Direction of Second Election and Excelsior foot-note omitted from publication.]CERTIFICATION OFREPRESENTATIVEIt is hereby certified that a majority of the validballots have been cast for United Food & Commer-cial Workers International Union, Local 1445,AFL-CIO, in Case -RC-16263, and that, pursuantto Section 9(a) of the National Labor RelationsAct, as amended, the said labor organization is theexclusive representative of all the employees in thefollowing appropriate unit for the purposes of col-lective bargaining in respect to rates of pay, wages,hours of employment, or other conditions of em-ployment:All technical employees including licensedpractical nurses, physical therapist assistant,and activity director, but excluding all otheremployees, registered nurses, business officeclericals, professional employees, guards andsupervisors as defined in the Act.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT threaten to call the police,nor call the police, nor cause our employees tobe arrested, for their union activities.WE WILL NOT promulgate or enforce unlaw-ful rules prohibiting either solicitation in non-work areas on nonworking time or employeeaccess to our premises.WE WILL NOT interrogate our employees orgive them the impression that their union ac-tivities are under surveillance.WE WILL NOT threaten our employees withretaliation for engaging in union activities.WE WILL NOT issue warnings to employeesfor engaging in union activities.WE WILL NOT change or reduce the statusof employees, their hours or their shift sched-ules, because of their union activities.WE WILL NOT deprive employees of holidaywork because they have engaged in union ac-tivities.Wl- WIl NOT discharge employees, or setunlawful conditions upon their return to work.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the rights guaranteed them underthe National Labor Relations Act, as amended.WE WII.l remove warning notices from thefiles of Karen Baker, Linda Nishan, AnnStinchfield, and Paul Girad, and a personnelchange form from the file of Linda Nishan.WE Wll.l. remove the change of status formfrom the file of Karen Baker, restore her tofull-time status, and grant her any benefitswhich she may have lost as a result of ouraction against her.WE Wll.l restore Karen Baker and RuthBurke to the schedules under which they wereworking prior to April 1, 1979.WE WILL pay the legal expenses incurred byKaren Baker and Linda Nishan in defendingthe charges we brought against them, and WEiWIL petition the police department and thedistrict court for Worcester County to ex-eunge their records relating to that charge andpay any expenses involved in the expunctionprocedure.WE WILL pay to Robert Shea any moneydue him because of our refusal to schedule himfor work on May 19 and 20, 1979. with inter-est.WE WlIl. pay to Francis Fowley any moneydue him because of our refusal to allow him towork overtime on Thanksgiving and Christ-mas, 1978, and on New Year's Day, 1979, withinterest.461 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL offer to Paul Girard, Robert Shea,and Francis Fowley immediate and full rein-statement to their former positions or, if thosepositions no longer exist, to substantiallyequivalent positions, without loss of seniorityor other rights or privileges previously en-joyed, and WE WILL make them whole for anylosses they may have suffered on account ofour discrimination against them, with interest.WE WILL rescind our no-solicitation and no-loitering rules to the extent that they prohibitour employees during their nonworking timefrom soliciting in our facility with regard tomatters protected by the National Labor Rela-tions Act or from having access to our prem-ises in order to engage in protected activity inthe nonwork areas of our nursing home.CLARK MANOR NURSING HOMECORP.DECISION AND REPORT ON CHALLENGESAND OBJECTIONSGEORGE F. MCINERNY, Adminstrative Law Judge: OnNovember 17, 1978, the charge in Case -CA-15221 wasfiled by Local 1445, Retail Clerks International Union,AFL-ClO,' alleging that Clark Manor Nursing Home,herein referred to as the Home or Respondent, had vio-lated the National Labor Relations Act, as amended, 29U.S.C. § 151, et seq., herein referred to as the Act. Thischarge was amended by the Union on December 11,1978, and thereafter on December 27, 1978, the ActingRegional Director for Region I of the National LaborRelations Board, herein referred to as the Board, issued acomplaint alleging that Respondent had engaged in andwas engaging in unfair labor practices in violation ofSection 8(a)(1) and (3) of the Act. On January 4, 1979,Respondent filed an answer denying the commission ofany unfair labor practices.Further charges were filed in Case 1-CA-15796 onMarch 19, 1979, and on May 3, 1979, the Regional Di-rector for Region 1 issued an order consolidating Casesl-CA-15221 and 1-CA-15796 and an amended com-plaint designating additional actions of Respondent asunfair labor practices. On May 11, 1979, Respondentfiled an answer denying these allegations.The charge in Case -CA-15955 had been filed onApril 18, 1979, and amended on May 7, 1979. These, inturn, led to an order by the said Regional Director, onMay 17, 1979, consolidating Case -CA-15955 withCases I-CA-15221 and -CA-15796 and the issuance ofa second amended complaint adding allegations of unfairlabor practices arising from Case -CA-15955 to those inthe prior complaints. Respondent duly filed an answer tothis second amended complaint, continuing to deny thecommission of any unfair labor practices.I In June 1979, tilhe name of this organization was changed to theUnited Food and Commercial Workers Union, Local 1445, AFL CIO.and it is referred to herein as the Union.On May 25, 1979, the charge in Case -CA-16130 wasfiled by the Union. This charge was amended on June26, 1979, and on July 3, 1979, the said Regional Directorissued an order consolidating Case I-CA-16130 withCases 1-CA-15221, 1-CA-15796, and I-CA-15955, to-gether with a third amended complaint containing newallegations deriving from Case 1-CA-16130. On July 12,1979, Respondent filed an answer to this complaint.On June 19, 1979, the charges in Cases -CA-16239and 1-CA-16240 were filed by the Union. On August 1,1979, the said Regional Director issued an order consoli-dating Cases 1-CA-16239 and 1-CA-16240 with CasesI-CA-15221, I-CA-15796, 1-CA-15995, and I-CA-16130, and a fourth amended complaint adding furtherviolations of Section 8(a)(1) of the Act.2Respondentfiled an answer to this fourth amended complaint onAugust 9, 1979, continuing to deny the commission ofany unfair labor practices.In the meantime, the Union had, on March 26, 1979,filed petitions for certifications of representative in Casesl-RC-16262 and 1-RC-16263 for two separate units ofthe Employer's employees. Case -RC-16262 concernedemployees in the dietary and maintenance departments,nurses aides, other aides, clerks, and orderlies. The peti-tion in Case 1-RC-16263 was for a technical unit, includ-ing licensed practical nurses. On April 18, 1979, theUnion and the Employer entered into Stipulations forCertification Upon Consent Election, setting out theunits in each case agreed to by the parties to be appro-priate. Pursuant to the agreement reached in these stipu-lations, elections were conducted by Region I on May17, 1979.The results of the election in Case -RC-16262 showthat, of 98 valid votes counted, 35 voted for the Union,63 voted against it, and 9 ballots were challenged. InCase -RC-16263 there were 13 valid votes, of which 6were in favor of the Union, 5 against, and 2 challenged.In the latter case, the challenges were determinative ofthe results.However, on May 22, 1979, the Union filed objectionsto the elections in both cases. The objections as well asthe challenged ballots in Case -RC-16263 were investi-gated and considered by the Acting Regional Directorfor Region 1, resulting in the issuance of a Report onObjections and Challenged Ballots dated June 28, 1979,in which he noted that two of the objections had beenwithdrawn, with his approval; he overruled three otherobjections; and he found no evidence to support a fourth.He noted that the content of two of the objections wasidentical to the content of certain allegations in thesecond amended complaint issued in Cases -CA-15221,I-CA-15796, and 1-CA-15955. The Acting Regional Di-rector therefore recommended that these objectionsshould be resolved at a hearing before an administrativelaw judge along with the issues in the second amendedcomplaint. Further, he recommended that the two chal-lenged ballots likewise be resolved at a hearing before anadministrative law judge.2 It is noted that neither f the specific allegations containcd in thecharges i Cases I-CA-16239 and I CA 16240 is reflected in the allega-lions of the fourth amended complaint462 CLARK MANOR NURSING HOME CORP.No exceptions were filed to the Acting Regional Di-rector's Report on Objections and Challenged Ballotsand the above recommendations were adopted by theBoard in an order directing hearing dated August 22,1979. In accordance with this order, the said Acting Re-gional Director issued an order consolidating Cases 1-RC-16262 and 1-RC-16263 with the cases heretoforeconsolidated in the fourth amended complaint, Cases ICA-15221, -CA-15796, 1-CA-15955, -CA-16130, I-CA-16239, and -CA-16240.The hearing opened before me on September 24, 1979,at Worcester, Massachusetts. After the opening of thehearing I granted the General Counsel's motion to addcertain allegations to the complaint and to consolidateCase -CA-16547:1 with the other cases consolidatedherein. At this point a recess was granted and the hear-ing resumed in Worcester on October 9, 1979. On re-opening I granted a further motion by the GeneralCounsel to amend the complaint and to consolidate Casel-CA-16565 with the others.4The hearing then continued on October 9-11 and No-vember 13-15 at which times all parties had the opportu-nity to present testimony and documentary evidence, toexamine and cross-examine witnesses, and to argueorally. After the conclusion of the hearing all partiessubmitted briefs, which have been carefully considered.Upon the entire record, including my observation ofthe witnesses and their demeanor, I make the following:FINDING;S OF FACT1. ltHEi BUSINESS 01 RESPONDENTClark Manor Nursing Home Corp. is a Massachusettscorporation which maintains its principal office and placeof business at 1350 Main Street in the city and county ofWorcester where it is engaged in the business of operat-ing a proprietary nursing home. Respondent has grossannual revenues in excess of $100,000 and annually re-ceives goods valued at over $50,000 directly from pointsoutside the Commonwealth of Massachusetts. The com-plaints allege, the answers admit, and I find that Respon-dent, a health care institution within the meaning of Sec-tion 2(14) of the Act, is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaints allege, the answers admit, and I findthat United Food & Commercial Workers InternationalUnion, Local 1445, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.Itl. THE ALLEGED UNFAIR I ABOR PRACTICESA. Background and Union OrganizationClark Manor Nursing Home is a long term geriatriccare center located on Main Street in a residential areaof Worcester, Massachusetts. The physical plant consistsof a 66-bed facility built in 1961, with a 36-bed addition3 The charge in Case I-CA 16547 had bhcen filed on September 6.1979, and Ilnellded on September 7, 1979' The charge in Case I CA 10565 as filed on September 14. 1979constructed in 1964, and a four-story, 60-bed unit addedin 1970, together with support areas, storage rooms,kitchens, offices, and, on each floor of each wing, solar-iums used both by patients and staff for recreational pur-poses., At the times material to this case the Home em-ployed about 155 employees in 3 shifts on a 24-hour, 7-day basis.The Home is administered by Robert Sibulkin. whosetitles are president and assistant administrator. Under Si-bulkin are several departments: the nursing departmentunder Director of Nursing Frances McPartland, RN; thedietary department under Carl Graham; and the mainte-nance department which up to May 18, 1979, was super-vised by Robert Bradway, and, after that date, by RobertLucier and Sheila Shanley. Other lower level supervisorswill be discussed as their participation in events becomesrelevant.Late in September 1978, Richard T. Courtney, an In-ternational representative for the Union's professionaland health care division, began handbilling on behalf ofthe Union at the Home. Sometime after that, on Septem-ber 27 or 28, he heard from Karen Baker, a nurses aideon the I1 p.m. to 7 a.m. shift. They met and Courtneygave Baker a number of union authorization cards to dis-tribute among her fellow employees. After that Courtneyhad another meeting with Baker and Linda Nishan, a li-censed practical nurse (LPN) on the I I p.m. to 7 a.m.shift, and then, as interest in the Union quickened amongthe employees, he had a meeting with Baker, Nishan, an-other LPN, Marie Pollard, Francis Fowley from mainte-nance, and Sheila Shanley, an employee in the Home'slaundry. From this group a larger number of employeeswas formed with the title of Clark Manor Nursing Homeorganizing committee. The committee included Baker,Nishan, Fowley, and Shanley, together with Ruth Burke,a nurses aide who worked with Baker. Paul Girard frommaintenance, Rene Lyman and Robert Shea from thekitchen, Anne Stinchfield. a nurses aide from the 7 a.m.to 3 p.m. shift, and others who do not figure in this case.The above-named employees participated i meetings,passed out and collected authorization cards, distributedliterature, and generally exhibited prounion attitudesaround the Home.B. The No-Solicitation RulesAt the time of the initial union organization efforts,Respondent maintained, and had since 1972 or 1973,rules against solicitation and loitering on the premises byoff-duty employees. These rules provided as follows:SOLICITATION: No solicitation of any type willbe allowed on the premises. Example: sale of fooditems, cosmetics, etc. This applies to employees aswell as the outside public.LOITERING: Upon completion of your day'swork it is requested that you leave the home prem-5 Much was made h all the parties of the fact that the Home is builton a higher lesel than the street and that there is an embankment on theMailn Street side ushlch aries in height The fact f the embankment, orits relative height at different points, is, hos.ecr, u nconnected to any ofthe ssues in the case463 DFCISIONS OF NATIONAL LABOR RELATIONS HBOARDises immediately so there will be no delay in thecontinuance of work schedules. Off duty employeesare not to visit other employees while they areworking on the premises.Infractions of these rules were punishable by writtenwarnings, three of which would lead to the employee'sdischarge.These rules were contained in Respondent's personnelpolicies, which were distributed to all new employees.The employees, in turn, were required to acknowledgereceipt of these policies to affirm that they had readthem, and to agree "to abide by them as written."The no-solicitation rule appears on its face to be pre-sumptively invalid; Republic Aviation Corporation v.N.L.R.B., 324 U.S. 793 (1945). Even in the case of healthcare institutions, where the application of the law torules of this type is somewhat less restrictive than in anindustrial or commercial setting, a broad prohibition ofthis type, the Board has held that application of suchrules to areas beyond patient care areas is not justified;St. John's Hospital and School of Nursing, Inc., 222 NLRB1150 (1976).There was considerable evidence from employee wit-nesses that the no-solicitation rule was, at least in areasnot devoted to patient care, observed mainly in thebreach. This evidence, which I credit, shows that solici-tation for Avon products, raffle tickets, furniture, an-tiques, and other sundry items went on unabated and un-deterred by lower level supervisory personnel. On theother hand, the director of nursing, Frances McPartland,and the assistant administrator. Robert Sibulkin, testifiedthat they enforced the rule on all occasions except forcertain patient-oriented activities such as a sale of af-ghans made by patients, and fashion shows orientedtoward patients. As noted below, I did not find eitherMcPartland or Sibulkin to be a particularly reliable wit-ness. However, it seems clear to me that the no-solicita-tion rule was observed by the employees in patient careareas, but was not in other parts of the Home at leastuntil the coming of the Union. In this regard I specifical-ly do not credit McPartland's uncorroborated assertionsthat she went around picking up Avon catalogs, andfirmly dissuaded named employees, who did not testify,from bringing in other items for sale.Thus I find that Respondent's no-solicitation rule, as itostensibly extends to nonpatient care portions of the in-stitution, is invalid.In making this finding I am aware of the decisions inBeth Israel Hospital v. N.L.R.B., 437 U.S. 483 (1978), andBaylor University Medical Center v. V.L.R.B., 593 F.2d1290 (D.C. Cir. 1979), where the courts were confrontedwith the application of no-solicitation rules to areas opento employees, the public, and patients, and where thesethree groups mixed in varying percentages at differenttimes of the day. There really is no comparable questionin this case. The only portions of Respondent's premises,as shown by the record, where patients and staff weredescribed as mixing were the solariums which were usedas recreational facilities by patients and for breaks andlunch by employees. However, there is no evidence thatthe no-solicitation rule was ever enforced in these areas.The rule against loitering in Respondent's personnelpolicies is analogous to the rule found invalid in Tri-County Medical Center, Inc., 222 NLRB 1089 (1976).6The Board in 7ri-County held that a rule restricting em-ployee access to areas outside the working premises, buton the employer's property, was invalid except wherejustified by business reasons.Here, Respondent has introduced evidence which pur-ports to raise such business justification in the context ofa health care institution. Director of Nursing McPartlandtestified that in her opinion the presence of people stand-ing in the parking lot would tend to disturb and upsetthe Home's elderly or senile patients. She was able tocite only one instance, and that occurred after the police,who had been summoned by Respondent to deal withemployees who were handing out leaflets in the parkinglot, had arrived. Robert Sibulkin testified that the ruleagainst employees remaining on the premises outside ofthe Home, particularly in the parking lot, was justifiedbecause of parking problems and reported damage to orvandalism of employees' cars parked in the lot: the theftof two vehicles from the lot, one in 1975 and one in1978; and the need for security outside the Home to pre-vent breaches of security within. He pointed out in thisregard the fact that the Home maintained large amountsof narcotics and other drugs, and the fact that there hadbeen thefts of handbags and other items belonging tothose inside the Home, as well as two substantial theftsof supplies from the Home. Sibulkin attributed these lasttwo incidents to insiders since there was no forcibleentry of the premises.There was no evidence that this rule against "loiter-ing" was ever enforced prior to the union organizationcampaign. A number of employees testified that off-dutyemployees returned to the Home frequently, sometimesto pick up paychecks which were distributed on Thurs-days, and sometimes just socially. These employees testi-fied that the off-duty employees would sit around andvisit with on-duty employees, or even with patients,without reprimand by management. There was furtherevidence that employees frequently arrived early forwork and remained either outside or inside the Homeuntil they were to begin their shifts. I also note an inci-dent which occurred toward the end of August, morethan 3 months after the union election, when Sibulkin en-countered Paul Girard at the emergency entrance to theHome talking to three nonemployee friends. At no timedid Sibulkin request these strangers to leave the prem-ises. In the circumstances I cannot find that Respondenthas adequately shown that these reasons serve as validbusiness justifications for the rule against "loitering."There was no evidence, other than bare assertions, thatemployees' or other cars were damaged, vandalized, orstolen. There was no evidence that the presence of pe-destrians in the parking lot would exacerbate any parkingproblems there. Certainly, if Respondent were reallyconcerned about security Sibulkin would have beenmore concerned about the young strangers talking toGirard at the rear entrance to the Home, than about" tilnguikhing GI_' Le.nkurt Incorporated. 204 NLRH 921 (1973)464 CLARK MANOR NURSING HOME CORP.nurses aides passing out literature in the parking lot infront of the building. With respect to the security prob-lems, particularly the thefts from the Home, there is noevidence that employees were responsible, or that en-forcement of a no-access rule would have any significanteffect on such activities, or that an increase of securityinside the building would not deter further thefts.Thus I find that by maintaining and enforcing rulesprohibiting solicitation in nonworking areas and duringoff-duty time, and by prohibiting off-duty employeesfrom outside, nonworking areas of its premises, Respon-dent has violated Section 8(a)(1) of the Act.7The Presby-terian Medical Center, 227 NLRB 904 (1977).On November 21, 1978, apparently sensing some prob-lem with respect to its no-solicitation policy, Respondentposted a notice to employees reading as follows:In order to avoid any questions-there will be nounion solicitation or distribution at anytime in pa-tient care or patient access areas.Solicitation and distribution will be permittedduring non-working time in other areas of the homesuch as employees lounges, dining areas, coffeerooms so long as there is no disruption to the healthcare operation or disturbing of patients.Our rule with respect to leaving the premises uponcompletion of your day's work is based upon soundbusiness reason and has been promulgated as muchas for your protection as ours. Consequently, it willbe enforced.What Respondent did here, in an ostensible attempt toclarify the existing no-solicitation rule, was, in effect, toreplace that rule, which prohibited all solicitation at alltimes and in all areas of the Home, with one prohibitingonly union solicitation and distribution but in workingareas and on working time.Considering this rule in the light of the SupremeCourt's construction of the rule in Republic Aviation,supra, by its decision in Beth Israel, supra,8it wouldappear that, on its face, the rule is valid.9However itspromulgation, at the very onset of the Union's organiza-tional drive, the circumstances of its enforcement solelyagainst known union supporters, and the encouragementby Respondent of antiunion activities by employees indisregard of the rule show that the rule was intended notto protect patients from unwanted and disturbing solici-tation activity.I 1 am aware that the complaint alleges only that these rules eremaintained and enforced on and after November 21, 1978 However therules as contained in Respondent's personnel policies were introduiced inevidence, and this matter has been completely and thoroughly litigatedThus no prejudice or violation of due process occurs in this finding.R The rule in Bath Israel, as here, was limited only to union solicitation9 There is no evidence that this rule was applied to restrict solicitationin the solariums where. it is clear, patients and off-duty emplhyees nun-gled, took coffee, and ate lunch In the absence of such evidence I inferand filnd that the rule did not apply to those places, even though theswere not specifically designated in the rule Further. I do not believe iatthe issue of access or the aailaililit of other means for the nlion tIreach the employees is particularly imnlportant here in the light of thisfindingIn spite of the Court's decision in Beth Israel, the im-position of a new, or clarified no-solicitation rule, appli-cable only to union solicitation, at the onset of a unionorganization campaign must raise questions about themotivation for the statement or restatement of the rule.In contrast to the facts in Beth Israel, this case presentsan abundance of evidence showing hostility by Respon-dent's officials toward the Union, and a series of illegalactions against union adherents.Both Sibulkin and McPartland made no secret of theiropposition to the Union. They are entitled under the Actto look with disfavor upon the Union. But what they,and through them Respondent, may not do is turn legiti-mate views and expressions into unlawful actions againstemployees. The several examples of such actions, dis-cussed in detail below, demonstrate that the purpose ofthe no-solicitation rule was to curtail the exercise of or-ganizational rights by employees. To illustrate this fur-ther I note the disparity between Sibulkin's two warningsto Ann Stinchfield purportedly for violations of thisrule,'°and Sibulkin's encouragement of employee KimBolio's antiunion activities with no suggestion, in thelatter case, that those activities be confined to nonworkareas. " Adding to these factors the findings I have al-ready made, based on the voluminous evidence that theprior no-solicitation rule was not enforced, at least at theworking levels of the Home, I am constrained to findthat this portion of the November 21 notice was likewiseinvalid and a violation of Section 8(a)(l) of the Act.Turning to the second part of the November 21 notice,there was no change in this prohibition against access foroff-duty employees from that contained in the personnelpolicies discussed above. What I held to be unlawfulthere continues unlawful in its restatement here, Presbyte-rian Medical Center, supra, and a violation of Section8(a)(1).C. Alleged Violations of Section 8(a)(1)1. On November 15, 1978, employees Karen Baker,Linda Nishan, and Ruth Burke were in the parking lot ofthe Home at or about 3 p.m. passing out handbills to em-ployees. Robert Bradway, the supervisor of maintenance,came out of the Home and asked them to leave the prop-erty and they refused. The parties stipulated, and the evi-dence shows, that Frances McPartland then called theWorcester police. The police responded but took noaction. The police report submitted in evidence succinct-ly and pragmatically describes the matter as a "labor dis-pute." Bradway had left the Home on May 18, 1979, andwas not called as a witness.Following my conclusions with respect to Respon-dent's rule against "loitering" given above, I find that theemployees here were involved in protected concerted ac-tivity on behalf of the Union, and that Respondent by"' Slinchfield as ain l ii;r it'tillOn supporter 'ssho ss a idenlific(l )IIunnriln literature as a member o1 ti org;rllllzirlg Ctiilllttt Site slltiidthat she received two oral wartirngs rmn Sihulkin fir ,ttl osl,, I lhlrule Sihulkin did not den) thisI HIolio sas a physical therapist ssIhos du itlk her t .iAll prts itrhe Iotlic , and iito contalt l .ll 1t l ail l i i a iIs -'hlft cmploscCs Slhtilkin hitselif stated Ithat h Id thd t t h r iI sh snacrc opposed t, Oh I il11ii,"s it, mhe o s peak tr hter peers ibuuil Tiit"465 DECISIONS OF NATIONAL LABOR RELATIONS BOARI)calling the police, to have them removed from the park-ing lot, interfered with, restrained, and coerced these em-ployees in violation of Section 8(a)(1) of the Act.'22. Again on November 20, Baker alone was handbill-ing in the parking lot. The complaint alleges that Sibul-kin threatened her by saying that he was going to callthe police. The evidence does not show that Sibulkin didthis, but the parties did stipulate that on that day "at 3:16p.m. the police were summoned by Clark Manor NursingHome because there were persons on the property-aperson on the property who refused to leave; and thepolice were in fact called." I find this, for the reasonsoutlined above, to be a violation of Section 8(a)(l) of theAct.3. On November 29, 1978, the parties stipulated that"Linda Nishan and Karen Baker were arrested for tres-passing after, in the presence of the police officer, Mr.Robert Sibulkin asked them to leave the property at 1350Main Street. These two people were arrested for tres-passing.""On or about January 18, 1979, all the charges weredismissed by the District Court." This further enforce-ment of an invalid rule, involving as it does the actualarrest of two employees who were engaged in activitiesprotected by the Act, is a further violation of Section8(a)(1) of the Act.4. Francis Fowley, a maintenance employee, testifiedconcerning three conversations with her supervisor,Robert Bradway. The first two occurred on the same oron consecutive days in mid-October 1978. The first con-versation took place on the day after the first union com-mittee meeting, which Fowley had attended. He had nottold Bradway that he was going to the meeting, but onthat next day Bradway approached him and asked howthe union meeting went. Fowley just shrugged, andBradway went on to say that he had had a conversationwith Sibulkin in which Sibulkin had told Bradway thathe, Sibulkin, had heard that Fowley had used an expres-sion indicating a desire to physically assault Sibulkin.'3Later that same day, or on the next day, Bradway againapproached Fowley and told him that Sibulkin thoughtFowley was one of the union organizers and that, if theUnion got in, Fowley would run for steward.I had some difficulty with Fowley's credibility, as willbe discussed in more detail below, but with respect tothis incident I found his testimony candid and believable.Bradway, of course, did not testify. I thus credit Fow-ley's versions of these conversations. In the first conver-sation it is clear that Bradway was informing Fowley notonly that Respondent was aware of the fact of the unionmeeting but that Respondent was also aware of whatwent on and what was said there. This clearly createdthe impression of surveillance and constitutes a furtherviolation of Section 8(a)(l).With regard to the second conversation, Fowley didnot state whether the remark by Bradway reflected any-12 There was no evidence that Bradway, McPartland, or Sibulkil de-manded that the employees leave the parking lot or forbade them to passout union literature I therefore recommend that par 8(a) of (ihe coil-plaint be dismissed."a Fowley had in fact said something like that at the union meeting onthe previous night.thing which had gone on at a union meeting. Further,Bradway's remark does not, as described by Fowley,appear to be a question requiring an answer, and theredoes not appear to be any threat, either expressed or im-plied in this remark. Fowley certainly made no secret ofhis participation in the organizing committee, or in otherunion activities. In this context I cannot find that thisstatement violated the Act.The third conversation between Bradway and Fowleytook place in February 1979. Fowley apparently hadbeen late for work a few days before, and there had beensome question about whether he had called in to reportthis. The matter was straightened out, but a few dayslater Bradway approached Fowley and told him, thatwhatever he did, not to give Sibulkin a chance to givehim a warning because Sibulkin was out to get him. Ifind that this warning was prompted by Fowley's unionactivity, and not related to his job performance. Fowleyhad never received any warnings or other discipline in 7years of employment at the Home. Thus I find that thiswarning was a threat of reprisal for Fowley's union ac-tivities in violation of Section 8(a)(l) of the Act.5. Ann Stinchfield, a nurses aide employed on the dayshift from 7 a.m. to 3 p.m., testified that on February 14,1979, she was approached by Sibulkin while she wasworking and he said that he wanlted her to keep her out-side activities in the designated areas. She said she didnot know what he meant, and he told her to read thebulletin board.About a month later Sibulkin again came up to Stinch-field and said he wanted to remind her about solicita-tions. He said he was giving her another warning todesist or she would be "outside the door." He told herthat "people" had been telling him that she was stilldoing the same thing. She remonstrated with him aboutcorridor gossip, but he merely replied that he did believeit. Stinchfield admitted to passing out union cards, butstated that she had done so only in nonwork areas andon nonwork time.Stinchfield's testimony was candid and credible. Sibul-kin did not deny her story.These warnings, if they related to a valid no-solicita-tion rule, would certainly be inoffensive. However, Ihave found that the rule promulgated on November 21,1978, and posted on the bulletin board was in fact de-signed to thwart the employees' lawful organizational ef-forts. Thus these warnings, particularly in the absence ofany evidence that Stinchfield or any other employee en-gaged in solicitation or distribution of union literature inpatient care areas of the Home, constitute further viola-tions of Section 8(a)(1) of the Act.6. On March 31, 1979, in the kitchen of the Home ator about 6:15 a.m. Carl Graham, Respondent's food ser-vice director and supervisor in charge of the kitchen,was preparing breakfast. Only one employee, SusanVachon, was present. Vachon testified that while shewas making toast Graham asked her if she had signed aunion card. Graham did not specifically testify about thisconversation, but did deny that he had ever askedVachon about her signing a union card. I found Vachonto be a credible witness even though she testified only as466 CLARK MANOR NURSING HOME CORPto this brief incident. Graham testified at length about anumber of incidents and, as I will discuss in more detaillater, I did not find him to be candid or credible aboutmost of those incidents. Likewise I do not credit hisdenial here, and I find that this interrogation violatedSection 8(a)(l) of the Act.7. Another incident involving Bradway happened onMarch 14, 1979. A maintenance employee named Theo-dore Dumas had just come in to work at 3 p.m. He wasin the parking lot near a basement entrance to the homewhen he started talking with Bradway. In the course of aconversation about what had happened at the Homeover the previous weekend, Bradway suddenly askedDumas how he felt about the Union. Dumas shruggedhis shoulders. Then Bradway added that the Union reallydid not belong in "a place like this." I found Dumas, likeVachon, to be a candid and credible witness, albeit onshort exposure, and Bradway, of course, did not testify.While this short exchange would not, in isolation, seri-ously contravene the law, I feel that, in the context of somany similar incidents, this one tends to fall into a pat-tern. Accordingly, I find that this interrogation violatedSection 8(a)(1) of the Act.8. Rene Lyman, a dishwasher employed in the kitchen,testified concerning a conversation with Carl Graham onMay 16, 1979. Lyman and Robert Shea, another dish-washer, had been active in the union campaign. Lymanwas a member of the organizing committee, had attendedmeetings, and passed out literature. On that morningGraham was telling several employees, including Lyman.Robert Belanger, and Lyle Croft, that they should voteand vote as they felt. He then turned to Lyman and said,"You and Bob Shea, you'll learn the hard way."Lyman's testimony was corroborated by Belanger andwas not denied by Graham. I found both Lyman and Be-langer to be credible witnesses and I find that Graham'sremarks constituted a threat of retaliation for the unionactivities of Lyman and Shea and a violation of Section8(a)(1). Shea's situation will be discussed further below.Lyman voluntarily left Respondent's employ in July1979.9. In late November or early December 1978 anotherkitchen employee, Theresa Yurick, testified that duringthe morning break Graham asked her if she were goingto vote for the Union, and if Sue Vachon were going to.Yurick replied that she did not know. Again Grahamgenerally denied asking employees about their unionsympathies, and again I do not credit that denial, but docredit Yurick's version of this event. Therefore I findthis interrogation to be a further violation of Section8(a)(1).10. The complaint herein, as amended at the openingof the hearing, alleged that Sibulkin threatened employ-ees with termination and called the police again on Feb-ruary 6, 1979, on account of the handbilling which hadstarted again after the dismissal of the trespass chargesagainst Baker and Nishan on January 18. No evidence onthis allegation was introduced and I recommend its dis-missal.II. On or about April 24, 1979, Kim Bolio, a physicaltherapy assistant, had a conversation with Respondent'sreceptionist, Sue Corbett, in which Bolio expressed herconcern over the union campaign and further stated herown antiunion feelings. At this point Sibulkin came up.There is some discrepancy in the versions of this incidentrelated by Bolio, Corbett, and Sibulkin, particularly as toits location, but the substance of the exchange betweenBolio and Sibulkin is fairly uniform in all three versions.In this conversation Bolio volunteered the fact that shewas concerned and that she was against the Union.There is no indication that Sibulkin interrogated herabout this, but he did advise her to circulate, as her jobtook her, throughout the Home, and tell the people sheencountered how she felt without any restriction on pa-tient care areas, or any limitation on this activity to non-working time.I cannot find this incident to constitute further unlaw-ful interrogation, but I do find it to be convincing evi-dence of Sibulkin's disregard of his own no-solicitationrule. This has led me to find, as I have above, that thepromulgation of the no-solicitation rule was not prompt-ed by legitimate business reasons in this health care insti-tution, but as a device to restrain and coerce the employ-ees in their organizational efforts. I recommend that thisallegation of the complaint be dismissed.12. At some time, the date is imprecise but apparentlyearly in September 1979 a maintenance employee namedGregory St. Jacques asked to see Sibulkin about 2 or2:30 in the afternoon and the two of them went in to Si-bulkin's office and talked. St. Jacques was concerned be-cause he had not received a raise to which he thought hewas entitled. He had received periodic increases as grant-ed by Respondent each November, but he felt it wasunfair that with 3 years' experience he was being paid atthe same rate as new employees.In the course of a wide ranging conversation coveringsuch diverse subjects as schooling, jobs and occupations,the problems in running a nursing home, and St. Jacques'future prospects, Sibulkin said that he could not give St.Jacques a raise at that time because there were a lot oftroublemakers he had to deal with before he knew "ex-actly who he's dealing with." Sibulkin went on to saythat he had to get rid of the troublemakers. St. Jacquesasked if they were the people in the Union, to which Si-bulkin responded, "Yes, you know who I am talkingabout."The foregoing is based upon the testimony of St. Jac-ques, which I have credited. It is true that St. Jacquesadmitted on cross-examination that he was upset at notgetting a raise, but he seemed, rather philosophically Ithought, to accept that, and, significantly, he was stillworking for Respondent at the time he testified. His de-meanor impressed me as candid and open, and while hismemory was not of the best, his recollection of Sibulkin'swords was fairly uniform and not elicited by leadingquestions. I thus credit his testimony on this matter,which was not denied by Sibulkin.The significance of this conversation is not only in thethreat which it conveyed to St. Jacques to the effect thatunion activity invited retribution, including termination,but also its revelation of Sibulkin's state of mind withrefercnce to union activists who already had been dis-charged. as Fowley and Girard, or had work opportuni-467 DECISIONS OF NATIONAL LABOR RELATIONS BOARDties denied, as Shea, or received warnings or changes instatus, as Baker, Stinchfield, and Burke. This state ofmind I find to be set against those employees he identi-fied as prounion. I shall use this finding in considering,below, the disciplinary action taken against these em-ployees.More to the point at this stage of this decision, I findthat Sibulkin conveyed to St. Jacques a clear threat ofretaliation for union activity in violation of Section8(a)(l).13. On June 15, 1979, Linda Nishan tendered her resig-nation to Respondent. At that time Respondent main-tained a form headed "Personnel Change Form" show-ing changes in status of employees for use in maintainingorderly personnel records and to have a reference in casea departing employee should apply for work again. Oneof these forms was made out for Nishan on June 15,showing her resignation to take effect on June 29. Onthis form Director of Nursing McPartland noted thatNishan was not recommended for reemployment in thesame department, further noting, under the space pro-vided for "remarks" the words "union organizer" and"good nursing ability."McPartland admitted that she made the note aboutNishan being a union organizer because she did not ap-prove of unions in health care facilities. She added that ifshe were to refer to that file she "would take that intoconsideration." She stated that she would think twiceabout rehiring Nishan because of her disapproval ofunions at health care facilities. She did not directly statethat she would not rehire Nishan because of this fact, butadmitted that she would "think about it." 4There is no question over McPartland's right to holdwhatever opinions she wishes about the good or evil ofunions in health care facilities. Nor, in the abstract,would there be a serious question about her notation onthe file of a departing employee that she was a "unionorganizer." However when the permissible thought, andthe innocuous notation, became a specific recommenda-tion against reemployment, I find that McPartland hascrossed the line from free speech and thought to pro-scribed activity. Whatever McPartland may have recom-mended to the hospital where Nishan went to work, orwhatever McPartland might have done if Nishan reap-plied to the Home the personnel change form remainingin the files of Respondent constitutes an interferencewith the rights of Nishan to participate in union activityfree from restraint and coercion. I find this personnelchange form to constitute a violation of Section 8(a)(l)of the Act.D. The Alleged Violations of Section 8(a)(3) and (4)1. Karen Baker and Linda NishanAt the time of the hearing in this case, Karen Bakerhad been employed as a nurses aide at the Home for 3years. As described above, she was the first employee tobecome interested in the Union, and thereafter remainedactive on the organizing committee, soliciting authoriza-14 McPartland also stated that she had given Nishan a good referencefor a good job at n area hospital, where she apparently sias worrking atthe time of this hearing.tion cards, and handbilling, particularly in Respondent'sparking lot.On November 22, 1978, as a result of her handbillingin the parking lot on November 15 and 20, Baker re-ceived in her pay envelope an employee warning notice,indicating that this was a first warning for her disregardof Respondent's policy against "loitering" during off-duty time on November 15 and 21.On December 7 Baker received another notice, thistime a second notice, for the incident of November 29,described above. This notice indicated that "any furthermiss conduct [sic] will lead to your termination of em-ployment."Also on December 7, Linda Nishan received a similarwarning for her conduct on November 15 and 29, 1978.It is clear from my findings above that Respondent'spolicy against "loitering," denying off-duty employeesthe right to remain on Respondent's property outside ofthe Home itself was invalid and unlawful, whether in itsoriginal version or as restated in the November 21notice. It follows, then, that disciplinary action in thenature of warning notices'" is likewise unlawful. I thusfind that the issuance of these two warnings to Bakerand one to Nishan violated Section 8(a)(1) and (3) of theAct.On January 18, 1979, Baker received in her pay enve-lope a notice on a form changing her employment statusfrom full time to part time. There was no signature onthe form Baker received, and the form merely indicatedthat it was from the payroll department. The copy of theform retained in Respondent's personnel file, however,bore the notation "Attached to pay check 1/18/79R.C.H. per Fran."Respondent's personnel policies designate full-time em-ployees as these "regularly scheduled and working" 40hours a week. Part-time employees are those "regularlyscheduled and working" 24 to 39 hours a week. 6 Thereare distinctions in the schedules of benefits listed in thepersonnel policies for these groups of employees. For ex-ample, full-time employees receive pay for all holidays.Part-time employees are paid only if they work on theholidays. Full-time employees also receive more bereave-ment days, sick days, and have lower eligibility for enti-tlement to 2-week vacations. Thus it appears that thechange in status from full time to part time has an ad-verse effect on employment benefits. 7The reason for the change in Baker's status was ex-plained by Rita C. Hill, a clerk in the payroll depart-ment. She testified that she had begun to work for Re-spondent on July 27, 1978. At the time she started shewas given little training so was not aware of Respon-dent's practices in classifying employees as full time orpart time. Then in December of 1978 she was confrontedwith the job of determining who was full time and parttime in order to prepare bonus checks and to pay for' Respondent's pcrslrinel policies provide that three such warningswill ]clad tr trlillr;tiol oi t cipllI ylCenti shos t rorkilg less hilil 24 hours a week arc ctlassilied as "relieferlpl ee" hutlil these eCnlplo,res iare illl 1illl s ied here17 There is Ill eidcllcc Ihatl htere is anN: difference In age rates he-tween thcse t io groups (' empliyees468 CLARK MANOR NURSING HOME CORP.unused sick days. 8 She stated that she found this verydifficult and determined that it would not happen again.At some point after the first of the year 1979 Hill statedthat she found the forms used in Baker's change of statusin a drawer, and, for no apparent reason, picked one out,reviewed Baker's attendance record, found that the lat-ter's hours did not average 40 over a 3-month period.and then issued the form changing Baker from full-timeto part-time status.After this, Hill waited to see "if anyone said anything"but issued no more change of status forms until May1979.'9 Hill explained the notation on the file copy ofBaker's form as meaning that Frances McPartland hadapproved this action after the fact.In May and June a number of these forms were issuedin accordance with Respondent's practice. This was de-scribed by Hill as involving a continuous review of em-ployee hours by the payroll department. If an employee'shours reviewed for a 3-month period fell below the mini-mum hours for his or her status, according to Hill, theemployee would be issued a warning to bring the hoursup. Hill was somewhat confused on the question ofwhether a warning would be given to someone who wasscheduled to work 40 hours, but for somn reason did notknow or whether the warning was not given to that em-ployee.Hill was similarly confused when she was confrontedwith the names of other employees who had worked lessthan the required average in the period up to January1979. She was unable to say why Baker was chosen orwhy the others were not.Hill's testimony on this incident did little to inspireconfidence. I can understand her frustration and confu-sion in December 1978 when she had to figure out theeligibility of 150 employees for sick leave pay and bo-nuses. But her expressed determination that this confu-sion would not occur again fell very short when shepicked out only one employee between January andMay. This would do little to settle the confusion. Thequestion of why Baker was chosen eludes an answer inHill's testimony. However, that question may be logical-ly answered by reference to the notation on the file copy"R.C.H. per Fran." It seems clear to me that Hill(R.C.H.) did not do this on her own, but at the requestof McPartland (per Fran). These last words would nothave been used, in my opinion, for an ex post facto ap-proval, but rather indicate to me a prior direction. ThusI do not credit Hill's explanation for this action, and findthat McPartland in fact directed that Baker's status bechanged. 2 Moreover, all of the facts, Hill's unfamiliarity with thesystem; her inability (or unwillingness) to explain whyBaker was singled out, the fact that no other employeeamong all those subject to this change of status wereIs Full-time employees earned 6 sick das, per year Parl-nnlln emnplo.-ees earned days The personnel policies prosided that unused sick daswould be paid by Respondent at the end iof each year11 The charge in Case I CA 15796. alleging his action Io be a ufairlabor practice as filed on March 19. 179.20 1 assume, in the absence of any eidence. that Baker' atletldanirecord did bring her wilhin Respondent'si polic> rhere is nto hcli ;othat she had Lveraged 4 hours per '.cek er the 3-month pod prirtto JanuarN I, 1979changed until 5 months later; and the fact of McPart-land's involvement given her admitted dislike of theUnion and her actions, discussed above, with regard toNishan lead to the conclusion that McPartland orderedHill to issue the change of status form for Baker. I fur-ther infer and find that the motivation for this action wasBaker's activities on behalf of the Union, and constituteda violation of Section 8(a)(1) and (3) of the Act. 21Another incident involving Baker occurred in March1979. On March 13 she received a notice on her pay en-velope to see McPartland. Baker was unable to keep theappointment because she had another job during the day.She then received a call from someone who identifiedherself as calling for Sibulkin. They attempted to arrangea meeting for Baker and Sibulkin but Baker could notmake it at the suggested times and the meeting did nottake place.The reason for the meeting was revealed to Bakerthrough a third warning notice dated March 15, 1979.This notice was signed by Sibulkin and informed herthat, because of her failure to meet with Sibulkin as re-quested, he had "no alternative but to issue a warningfor" her leaving work and the building at 6:50 a.m. onMarch 8.Baker recalled that she had actually left the buildingsome time after 7 a.m. that morning and she also remem-bered that she had left in the company of FrancesMeade, a registered nurse who works for Medical Hospi-tal Pool, an agency which provides temporary nursinghelp to employers in the area. Baker spoke to Meadewho wrote a note to Sibulkin stating that Baker had leftthe building with her at or about 7:15 on the morning ofMarch 8. Baker added a letter of her own and forwardedboth notes to Sibulkin.A day or so later McPartland called Meade, informedher that two people had seen Baker outside the Home at6:50 a.m., and asked if she wanted to retract her state-ment. Meade mentioned that Baker was a good employ-ee, in contrast to others on the night staff and that she,Meade, thought that it was too bad that she was gettinga warning. McPartland agreed, pointing out that she hadassigned Baker and another aide a special time schedule.She went on to agree with Meade's evaluation of Bakeras a nurses aide, and that she thought it was unfortunatethat Baker was involved in the union activities at theHome. There was some additional conversation aboutthe Union, and unions in general. Meade shared McPart-land's views and asked her for some details on the cam-paign at the Home. McPartland informed her of the pro-gress of the campaign, pointing out that she thought theUnion was strongest on the night shift and in the kitch-en. The conversation concluded when McPartland askedMeade again whether she wanted to reconsider her posi-tion on Baker in view of the two witnesses who sawBaker outside at 6:50 a.m. Meade said she would think itover.Within a couple of days Sibulkin called Meade on thetelephone and asked if she had reconsidered. She repliedi' l; ia r lt.ificd Ihat he did nol reall lhmg al, hbenefits on accountof this actionl to'sCer. her eligibilit for hriefis \as rducrd fir slmig ,is li rlrit.i d in1 par t-llnlte itais464 l DECISI()NS OF NAIIONAL LAIOR RELATIONS H()AR)that she was not going to change her position and thatshe felt strongly that Baker had not been absent from thefloor long enough to have gone out to the parking lotand come back. Sibulkin pointed out that she could notsee her nurses aides at every moment and that she couldhave been distracted long enough for Baker to havegone out of the building and returned. Meade then toldhim that she still felt that Baker probably had not beenoff the floor long enough, but that if he put the case thatway she would have to go along with the fact that shecould not say where Baker was for every minute of thattime period.Sibulkin then replied to Baker's letter, saying thatMeade stated that it was possible that Baker had left thebuilding at 6:50 a.m. He declined to remove the warningfrom Baker's file.These findings are based on the credible and undeniedtestimony of Baker and Meade. I was particularly im-pressed by Meade as a witness. Despite her admitted dis-like of unions, she testified on behalf of the GeneralCounsel, and, as an employee of an outside employer,had nothing to gain or lose by her testimony here.Meade's testimony points directly to the motivation forthis warning notice.22 McPartland, speaking to a personof her own professional level, who shared her views onunions, candidly admitted that Baker was a good em-ployee, and that it was unfortunate that she had gottenherself involved with this Union. In view of this conver-sation, together with McPartland's already establishedhostility, in word and action, toward the Union andunion adherents, and the failure of Respondent to identi-fy the two alleged witnesses to the incident either toMeade, or at this hearing, I infer and find that the mici-dent either did not happen at all, or that Respondent's in-formants got their times mixed up. In any event, the evi-dence in this case shows that the practice of employeesleaving the premises while on duty was commonplace,and there is nothing in the record to indicate that anyother employee was ever warned for this reason. In thecircumstances, I find that the warning of March 13 wasgiven to Baker in retaliation for her activities on behalfof the Union and constitutes a further violation of Sec-tion 8(a)(1) and (3).The final incident concerning Karen Baker also in-volved Ruth Burke, a nurses aide on the same shift asBaker. For some time before the Union began organizingthe Home, Baker and Burke had enjoyed a special sched-ule which provided coverage for the Home, but also al-lowed each of these employees more freedom on week-ends. This had been initially arranged with their shift su-pervisor, and had been approved by McPartland. IndeedMcPartland had mentioned this "special" schedule in herconversation with Meade in the middle of March 1979.At some time after that McPartland was talking with hersister, a nursing supervisor at a hospital in Rutland, Mas-sachusetts. They were discussing this schedule, andMcPartland's sister informed her that she had had prob-lems with a union at her hospital over that kind of22 Neither McPartland nor Sibulkin estified as to an) of the facts ofthis incidentschedule. McParland thereupon terminated the specialschedule effective April 1, 1979.This record amply demonstrates McPartland's hostilitytoward the Union, and her actions with respect to LindaNishan and Karen Baker show her readiness to applythis hostility to illegal actions against them. In this situa-tion her motivation, as shown by evidence, is different.She did not change the schedules of Burke and Baker be-cause of their unionl activity, or to retaliate against themon that account. Her expressed motive was to avoidfuture problems in arranging or rearranging schedules ifthe Union were certified as the employees' bargainingrepresentative. Thus she took this action because of theunion activity of all of the employees of the Home.In this incident, the different motivation does not man-(late a different result. Management may certainlychange schedules where its employees are not represent-ed by a collective-bargaining agent. but it may not dothese things where, as here, the expressed motivation isthe organizational effort employees. Accordingly, I findthis schedule change on April I to be a violation of Sec-tion 8(a)(I) and (3) of the Act.2. Ann StinchfieldOtn March 22, 1979, Ann Stinchfield, a nurses aide onthe 7 a.m. to 3 p.m. shift, received a written warning fortwo incidents. The first was an allegation that Stinchfieldhad told a patient that they had no toast on March 15,and then, on March 16, she had failed to dress a patientin a proper malnner.The evidence on these two incidents was supplied byStinchfield on one hand and McPartland on the other.Stinchfield stated that on the morning of March 15 shewas working and serving breakfast to patients. A patient,Hooly,23:asked for some more toast. Stinchfield repliedthat it had not been sent up yet, but that she would orderit. This apparently upset Hooly, and when the toast didcome up she refused it, saying she had already had herbreakfast. Sometime later that day, Stinchfield's supervi-sor, Madelaine Sullivan. came up to her and told her thatshe had upset a patient by handing her an empty plateand telling her there was no toast. Stinchfield explainedthe incident and told her that her charge nurse, MaryDriscoll, could verify this. They went to see Driscoll.Driscoll seemed, in Stinchfield's testimony, to be moreconcerned about the lack of sufficient toast. but didverify that Stinchfield had called the kitchen for moretoast. The only other testimony on this incident camefrom Frances McPartland. However, her version ofevents derived only from her interview with Sullivan,who apparently had spent some time calming downHooly, from the patient herself, her daughter, who alsowas a patient, and from Carol Kelleher. McPartland didnot speak to Stinchfield about the incident.The second incident mentioned in the warning in-volved a patient named Ryan. McPartland testified thaton March 16 she came upon Ryan, and in assisting her tothe bathroonl found that she had not been dressed withunderwear. McPartland found out that Stinchfield had:' ()it ioic as it s solmoi/clr spellc(l i the recCord470 CLARK MANOR NURSING HOME CORP.been responsible for this patient, and called supervisor,Carol Kelleher, who explained that Stinchfield had saidthat Ryan was "too confused" to be dressed with under-wear. McPartland ordered that Ryan be fully dressed,and issued a warning to Stinchfield for these two inci-dents. Stinchfield did not disagree with this version ofthe incident. There was, however, a disagreement as tothe practice at the home of dressing patients who wereconfused, incontinent, or careless. Stinchfield stated thatthere was no real policy and that she was told to use herown judgment in making determinations on dressing pa-tients. She also said that she had dressed Ryan withoutunderwear for a year before this incident. McPartlandemphasized the commitment of the Home to quality, andto the treatment of patients at all times with respect anddignity. She mentioned that she constantly advised em-ployees and supervisors of this with particular emphasison the dress of patients, that they should be fullydressed, including underwear, during waking hours.These are laudable goals, manifestly and devoutly tobe wished in those institutions where, it is sad to say.many of us will spend our last days. Beyond this, Icannot say, even though there was no physical abusehere, or any danger to the health or well being of pa-tients, that these incidents were minor in nature or unde-serving of formal reprimand. However there are otherelements to be considered. I have noted the oral warn-ings given Stinchfield by Sibulkin for alleged improverunion activity, despite the lack of any evidence in thiscase that anyone engaged in such activity. I have notedfurther the tendency of McPartland to transform her dis-like of unions into concrete and illegal actions affectingNishan, Baker, and Burke. The evidence further showsthat the policies of the Home, relating to solicitation andleaving the premises, were uniformly disregarded by em-ployees and lower level supervisors alike. In this incidentMcPartland's own testimony shows that she did some in-vestigation, but never talked to Stinchfield, and that shedid not follow her usual practice in cases of this type oftalking the matter over with the offending employee andgiving a verbal warning before instituting more formalproceedings. Here McPartland admitted only that shehad spoken to Stinchfield before, on other matters, buthad never given her a verbal warning. My decision onthis incident is not made any easier by the absence of tes-timony from the supervisors involved, Sullivan and Kel-leher, or the only employee witness to the Hooly inci-dent, Mary Driscoll, but I will not raise any inferencesfrom this lack of corroborative evidence.Therefore, having found that McPartland has shown atendency to discipline or otherwise treat employees in away that violated the law, and in view of her variancefrom her usual practice in issuing warnings, I find thatthis March 22 warning to this union activist likewise vio-lated Section 8(a)(1) and (3) of the Act.3. Robert SheaShea was employed in the kitchen at the Home fromMay 29, 1977,24 to May 27, 1979, as a dietary aide, pri-marily a dishwasher. He was enrolled at a local college,24 At first Shea missrated this date as Ma 29,4 1979and was regularly scheduled to work only on weekendsfrom 7 a.m. to 3 p.m. According to his supervisor, CarlGraham, Shea was a good employee, and, by the springof 1979, he had acquired sufficient seniority among thedishwashers so that Graham would call him first to fill induring the week when needed.25During the wintermonths Shea played hockey so he was not available, butotherwise he would be called frequently. Respondent'skitchen schedule for the period from April 29 to May 26,1979, shows that from the beginning of the schedule untilMay 13 Shea worked the 7 a.m. to 3 p.m. schedule everyday except for two Thursdays, May 3 and May 10, andSaturday, May 12.26Shea had also got himself involved in union activitiesin the spring of 1979. He handed out literature and cards,he was named as a member of the Union's organizingcommittee on its literature, and at the election on May17 he acted as a runner for the Union, going to each de-partment to inform employees of their time to vote.Graham testified that the schedule for each month wasmade up by him in advance and posted in the kitchen forall employees to see. He noted that Shea., as a "relief'employee, was scheduled to work only on weekends.Then Graham would add his name to the scheduleduring the month as Shea worked on days other thanweekends. According to Graham, a dishwasher quitduring the week of May 13, 1979, and that sometimeover the weekend of May 12 and 13 he asked Shea tocome in every day during the week.27 Shea at firstagreed to this, but later called Graham and told him hehad "a lot of doctor's and dentist's appointments thatweek and he could not work."Shea's version of this is somewhat different, and alsosomewhat confusing. At first he testified that he wasscheduled to work on the Wednesday before the electionand he told Graham that he needed a day off to straight-en out his college schedule, then he said that he toldGraham that he needed the whole week to do this.2Later his story was that he had exams during that week,and finally he admitted he had told Graham he had adoctor's appointment in that period.All of this convinces me that whatever Shea may haverecalled on the witness stand, he did at some point tellGraham that he had medical appointments during thatweek.Respondent's policy on dealing with employees whohave reported sick was, according to Sibulkin, flexiblyadministered in the discretion of the department heads.:. Dring May Shea was offered a full-time job hy (iraham. but hedeclined because of his commitments to collegei (Giraham estified that Shea worked "a few days" in Ma. becaluse heneeded a. disha s hcr. but that h ould not work son -hursdays becausehe ad "somehing n." Graham added hat on those Thursdays he sas,Shea outside passing out leaflets for the Union21 Shea was to come in on the 7 a m to 3 p m shift The schedule,however, showu;s that one employee quit during the week of May 13. butthat employee, S Ferraro. is shown on the schedule as calling in on May16 and quitting Ferraro was scheduled to work on May 16 through 18,hut oil 1 3p m t 8 pm schedule According to this, Graham could noth;a ha.le kli vlw;l ibout Ferraro's resignation on May 12 or 13. ad Iisschedule was different from that assigned to Shea2 In his initial testimony he did not say that he had been scheduled to,s rk he wholc c'k471 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDepending on the circumstances, a doctor's note or cer-tificate would not be required for minor illnesses lastinga few days. If, however, an employee was out for morethan 3 days of a scheduled workweek then ordinarily adoctor's note would be required. Sibulkin noted that as ahealth care institution the Home was concerned aboutcontagion, and as an employer the Home was concernedabout the ability of an ill or injured employee to performon his or her return. Graham testified that he always re-quires a doctor's certificate if an employee is out formore than 1 or 2 days.Shea remained out for that whole week of May 13,1979. As I have found, Rene Lyman testified that onMay 16 Graham told him that he and Shea would "learnthe hard way." I found this, as corroborated by RobertBelanger, to be a threat of retaliation for the union ac-tivities of Lyman and Shea, and a violation of Section8(a)(1) of the Act.29At some time, the record is not clear as to when Sheanoticed that his name had been crossed off the schedulefor May 19, 20, and 23. He stated that he spoke toGraham about this and that Graham told him he hadnothing to do with it, and that "the boss" told him to doit.Both Graham and Sibulkin denied that Sibulkin everdictated any scheduling in the kitchen. Graham admitted,however, that he did consult with Sibulkin about a doc-tor's note for Shea.In general I found Graham to be an unreliable witness.His testimony was rambling and discursive, but hismemory concerning his own schedule was not good. Histestimony was contradicted by Susan Vachon, and The-resa Yurick whom I have credited, and his testimonyabout his relations with Francis Fowley, particularlywhen he asked Fowley to bring him the key to hishouse, and when Fowley did so, Graham's testimonythat they had no conversation at all, makes all of Gra-ham's testimony on substantive issues suspect. His de-meanor, likewise, was furtive and sly, despite his garruli-ty. I will deal with the question of Sibulkin's credibilitylater, but suffice it to say at this point that it is my viewthat he was aware of everything that went on concern-ing the Union and its adherents, and that nothing wasdone to those adherents without his direction or approv-al.Shea demonstrated a poor memory in testifying abouthis reasons for being off during the week of May 13, butotherwise impressed me as a candid and truthful witness.He certainly made no secret of his foul mouth or hisbrawling and horseplay around the kitchen. The recordshows that this had no part in the incident under discus-sion here. I therefore find that Shea accurately represent-ed the conversation with Graham which occurred sometime between May 17 and 26.On May 26 Shea worked on the 7 a.m. and 3 p.m. shiftaccording to his usual schedule. Sometime during theday Graham told him that he would have to produce adoctor's excuse, or excuses, for the days he did not workduring the week of May 13. There is a great deal of testi-'2 Lyman stated that he, elanger, and l.yle Croft were present in thekitchen on May 1. I'his is verified by the schedule showing all threeworking from 3 p m to 8 p.tn that night.mony about what was done after that, but further discus-sion of this is unnecessary to this decision. Shea neverworked for Respondent after May 26, 1979.Even assuming that Sibulkin accurately described Re-spondent's policy with regard to doctor's certificates,there is no indication in his testimony that the samepolicy applied to a situation where, as here, Shea was acasual employee during the week, and was scheduledonly on weekends, with additional work requested asneeded. Graham testified about times when Shea wasasked to work and could not, with no requests for ex-cuses. Further, in view of my findings on Graham'scredibility, I do not find that he asked Shea to workduring the entire week of May 13 and Shea first accept-ed, then refused on account of "doctor's and dentist's"appointments. I find, rather, that Shea was scheduled towork on Wednesday that week and that Shea toldGraham something indicating he had to see a doctorduring that day. Then, Graham scheduled Shea to workon Monday, Tuesday, and Friday without consultinghim. Thus I find that Shea was not "scheduled" for thatwhole week. This is consistent with all of the testimonyconcerning Shea's working arrangement, and Graham'stestimony showing that he was not scheduled except bymutual agreement from Monday to Friday.Since Shea offered the doctor's visit as an excuse onlyfor I day, under either Sibulkin's or Graham's version ofthe Home's policy on employee absences for sickness,Shea would not have been required to produce a doc-tor's certificate. In so finding I find further that the re-quirement for a doctor's certificate in this case was apretext so that Respondent could get rid of Shea. This isapparent when one considers Graham's remarks toLyman on the day before the election, Graham's com-ment to Shea that "the boss" told him to reduce Shea'shours, and the statements of Sibulkin to St. Jacques, inSeptember 1979, that he had gotten rid of "troublemak-ers" involved with the Union.All of these reasons lead me to find that the realreason for denying employment to Shea was his activitieson behalf of the Union. I find that this violated Section8(a)(1) and (3) of the Act.4. Paul GirardGirard worked in Respondent's maintenance depart-ment from June or July of 1977 until his discharge inAugust 1979. He was active in the union campaign in thespring of 1979, being named as a member of the organiz-ing committee in the Union's literature and wearing anumber of prounion buttons on his shirt and on his hat.His work record up to July 19793' was good, and hehad received no warnings or reprimands.Like Shea, Girard was a part-time worker whoworked on weekends and afternoons during the weekafter school. His duties consisted mainly of sweeping andmopping together with related tasks.The events leading up to Girard's discharge began onJuly 6 when Maintenance Supervisor Norman Lucierasked Girard and another part-time employee, O'Conner,:"' All dalc hereafter re in 179 unless oiherwise specified472 CLARK MANOR NURSING HOME CORP.if either of them would take care of the distribution oflinens in the Home on the next morning because theperson who ordinarily did that was going to be off.O'Conner said that he did not know how to do it, butGirard said that he had helped the former supervisor,Bradway, do it on one occasion. Lucier then assignedGirard the job, emphasizing that it had to be done firstthing in the morning. (The job is apparently quite simple,and directions for distribution are displayed in the cen-tral linen storage room explaining where and how muchto deliver.) Girard apparently forgot to do it, or did notdo it correctly, because he testified that at or about 11a.m. Sheila Shanley, another maintenance supervisor, ap-proached him and told him he was supposed to have dis-tributed the linen, that he had not done it, and that hewas going to get a "big, fat warning." Shanley did notspecifically deny this, but in her testimony told a slightlydifferent story of her conversation with Girard on themorning of July 7.Since Sheila Shanley is a key figure in this incident,and in the incident which resulted in Girard's discharge,I have evaluated her testimony carefully. It appears fromthe record that Shanley was one of the first employees tobecome interested in the Union. She was a longtime em-ployee and at the beginning of the union campaignworked in the laundry. She became a member of theUnion's organizing committee and began to attend meet-ings. Before one of those meetings, about April 22, theunion officials who were in charge had heard from un-identified informants that Shanley was speaking unfavor-ably about the Union to employees. She came to themeeting on April 22 but was told by Ronnie Keane (orKean), another organizer, to leave the meeting. Sheasked to confront her accusers but was refused, and sheleft. Shanley was extremely upset by this, whether or notshe had been acting as a double agent, and thenceforthwas strongly opposed to the Union. In fact, when Court-ney came to her home the next day to tell her that theUnion was still investigating the claims against her, hetestified that she was reluctant to let him into the house,and said that it was a good thing that "that no good god-damn [sic] kike Kean didn't come here."31 She furthertold Courtney that she was no longer interested inhaving the Union come into the nursing home. Shanley'sown version of the incident with Courtney was that shewas angry at her expulsion from the meeting and thatshe had no respect for Keane. She added that if he didapproach her house she would "hit him over the headwith a broom." She specifically denied calling Keane a"no good goddamn kike," and, indeed, averred that shedid not know what the term "kike" meant.Immediately after the election Robert Bradway, thesupervisor of maintenance, left, and Respondent appoint-'3 My failure to allow this conversation in to the record when object-ed to by Respondent on the grounds of hearsay led to a special appeal tothe Board by the General Counsel on November 15. 1979. The Boardgranted this appeal, reversed my ruling, and ordered me to admit the tes-timony offered, on November 19 However, after the appeal was filed, onNovember 15, the testimony in question was offered again, was not ob-jected to by Respondent, and was received. The hearing closed on No-vember 15 It is m view that the receipt of the eidence hich 'was thesubject of the appeal rendered that appeal moot. However, I accept thereversal of my original ruling b the Boarded two people, Norman Lucier and Shanley, as supervi-sors.It is evident from all this that Shanley was after April22 hostile toward the Union. Further, her denial that sheeven knew the meaning of that insulting term "kike"makes me skeptical of her credibility. In addition to thisdisingenuous remark, I found her testimony to be ram-bling and vague, perhaps purposely so, in view of herdemeanor, which I observed as shrewd and calculating. Itherefore do not credit her testimony where it differs insubstance from that of Girard. I found the latter to becredible and straightforward, candidly admitting in thecase of the linens his own failures. He is young and inex-perienced, and I can see where a task which Respon-dent's witnesses saw as simple could be difficult for him.Norman Lucier impressed me as a man who wished hewere a mile away from the witness stand where I ob-served him. His memory of events was poor, mixing upin his testimony the several warnings that were given toGirard, and seeming, particularly in regard to the finalwarning of August 27, to want to avoid responsibility forthe decisions he admitted that he made. I did not findLucier to be a particularly credible witness.Turning, then, to this first warning, it is undisputedthat Girard did not pass out the linens on time. In thesequence of events following that failure I credit Gir-ard's story that Shanley spoke to him about this, andpromised that he would get a warning for it. Lucier'sstory that Shanley did not speak to him about it is notbelievable. If the facts were otherwise it is hard to un-derstand why Lucier varied from his usual practice ofdiscussing problems with employees and giving verbal,rather than written warnings. Indeed he stated that hedid not give written warnings, but admitted here that hegave both a verbal and a written warning.This circumstance, considered in the light of Shanley'savowed hostility toward the Union and Sibulkin's re-marks, shortly after Girard's discharge, to St. Jacquesthat he had eliminated union "troublemakers" from theHome, leads me to the conclusion that this incident is afurther manifestation of Respondent's retaliatory actionsagainst its employees for their union activities. If it werenot for Girard's union activities I infer and find that hewould have received an oral warning for his failure todistribute the linens. The written warning so given setGirard on the path which led to his discharge. I find thiswritten warning to be a violation of Section 8(a)(1) and(3) of the Act.The next incident involving Girard occurred onAugust 3. Again the facts constituting the incident itselfare substantially undisputed. Girard was sweeping therear entrance to the Home when three friends of hiscame up. They were talking when they were observedby Sibulkin. He approached them and asked Girard whyhe was talking instead of working. Girard explained thatone of his friends was taking Girard's truck and chainsaw, and leaving a motorcycle for Girard to use. Sibul-kin then turned to one of the visitors and said to him thathe might just have cost Girard his job.32Sibulkin also, I have noted Sibulkin's failure lto request these oung men to leaveas incilnslslenil with his .(lwcd concerti with security in the Home473 I)ICISIONS OF NA IIONAL LABOR RELATIONS BI()ARI)premises, but there is no indication that anything furtherwas done about that.If Girard had merely been issued a warning because ofthis incident there would not appear to me to be any evi-dence of discrimination. However, it appears that it didnot happen that way. Sibulkin at first testified that he didissue a written warning to Girard, then changed his storyto state that he had told Girard's department head,Lucier, to do so. Lucier, on the other hand, admittedthat Sibulkin had told him about the incident, but specifi-cally denied that Sibulkin had told him to issue a writtenwarning. In addition Lucier was hopelessly confusedabout the date of the warning. Ordinarily warnings areplaced in employees' pay envelopes on the next paydayfollowing the offense. Here the incident happened onAugust 3. The warning, then, should have been includedin Girard's next pay envelope, distributed on August 9.The warning, however, was dated August 13. Lucier didnot remember when it was actually given to Girard. Thelatter, however, testified credibly that he actually re-ceived the warning, together with his final dischargewarning, on the day of his discharge, August 27.I view these discrepancies in the stories told by Sibul-kin and Lucier, and the embarrassed confusion evident illLucier's testimony as evidence that this warning was notreally given for the offenses described therein, but forsome other reason. I therefore infer that the otherreason, as with the first warning, and for similar reasons,was made up predated, and given to Girard at the timeof his discharge as justification for that discharge underRespondent's personnel policies. Based on these consid-erations I find that this second warning would not havebeen given to Girard if it were not for his union activi-ties, and constitutes a further violation of Section 8(a)(1)and (3) of the Act.The third and final incident involving Girard occurredon Saturday, August 25. I credit Girard's version of thatday's events. He stated that he was washing floors onAugust 25 and had no discussions with Shanley, whowas his supervisor. On Sunday, August 26, however, hetestified that Shanley began to complain about Girardand O'Connor, who was working with him. Girardstated that Shanley told them that they had missed a spoton one of the floors, and then proceeded to tell themthat their attitude was "lousey." She repeated this accu-sation at least once, but Girard said nothing to herexcept to ask why she thought that was so.Shanley's version, I find, was wholly untrue, albeitelaborate and verbose. I discredit her entire testimony onthis incident and find that it happened as described byGirard.On the following Monday, Shanley spoke to Lucier.According to her, she told him what had happened overthe weekend. He told her that she did not have to takethe abuse from Girard that she described and told her hewould handle the matter. Lucier on the other handstated that Shanley came to him on Monday and toldhim she had had a problem with Girard in regard tosweeping. She mentioned something about backtalk, buthe could not remember what was said. He indicated thatshe gave no details, but he decided to fire Girard on thebasis of what Shanley had said.Girard testified that when he came in to work onMonday, August 27, he could not find his timecard. Hewent to see Lucier and was told that he was discharged.Lucier then told Girard that Shanley was responsible forit and that he did not know the reason They then wentto see Shanley, who mentioned some dirt thrown in acorner by the elevator, and then unleashed a flood ofwords at Girard. Lucier then told Girard, "There's noth-ing you can do about it now," and then handed Girardhis paycheck together with the second and third warn-ings.Girard's report of the events of this day and his de-scription of Lucier's and Shanley's conduct are com-pletely consistent with my observation of the two super-visors. Lucier was trying to please everybody, whileevading responsibility, while Shanley was garrulous andimprecise.Having discredited Shanley and Lucier, and creditingGirard's story, it is apparent that the ostensible reasonsfor the discharge are not the true reasons, but rather apretext, as in the other two warnings. I find, therefore,that Girard's discharge in fact was effected because ofhis union activities, and in retaliation for those activitiesand violated Section 8(a)(1) and (3) of the Act.5. Francis FowleyFrancis Fowley, also referred to in the record as"Butch," was employed in Respondent's maintenance de-partment from February 1972 until his discharge on May18, 1979. He was a full-time employee whose duties in-cluded plumbing, electrical work, carpentry, and a littlebit of everything. He had been a good worker and up tothe time of his discharge he had received no warnings ordisciplinary actions.Fowley became involved in the union activity at theHome almost from its inception. He apparently was quitemilitant since he admitted that at the first, or one of thefirst, union meetings that he would get personal satisfac-tion out of punching Sibulkin. This remark, or a versionof it got back to Sibulkin and led to Bradway's conversa-tion with Fowley about the Union in October 1978which I discussed above.Fowley continued his union activities after his conver-sations with Bradway October or November 1978. Then,about 2 weeks before Thanksgiving, Fowley asked Brad-way if he were going to work Thanksgiving, as he hadalways done, in order to earn the double time for work-ing the holiday. Bradway said yes, but then sometimelater told Fowley that he could not work on Thanksgiv-ing. According to Fowley's undenied testimony, Brad-way told him that Sibulkin had looked at the scheduleand asked why Butch was working-that he could notafford to pay this double time. Fowley was likewisedenied the privilege of working on Christmas and NewYear's Day, despite his custom in the past. Sibulkin didnot deny this, and Bradway did not testify at all.In the same period of time, October or November1978, Bradway again approached Fowley and told himthat he would thenceforth have to work straight hours,either from 7 a.m. to 3 p.m. or 8 a.m. to 4 p.m. Beforethis, Fowley had more or less set his own hours, coming474 CLARK MANOR NURSING HOME CORP.in earlier in the summer and later in the winter, andmaking up time when he might have taken off for doc-tor's appointments or other business. aViewing these two incidents with the background ofBradway's two conversations with Fowley in October inwhich the former gave Fowley what I have found to bethe impression that his union activities were under sur-veillance and that Sibulkin was aware of Fowley's state-ments about him as well as Fowley's prominent role inthe union campaign and further noting Sibulkin's ex-pressed hostility as demonstrated by his actions involvingBaker and Nishan and, finally the fact that Sibulkin nei-ther denied these incidents nor furnished any economicor other justification for changing Fowley's schedule orreducing his overtime, I find that these actions weretaken in retaliation for Fowley's union activities and con-stitute violations of Section 8(a)(1) and (3) of the Act.On May 18, 1979, the day after the election, whichhad resulted in a vote of 35 for the Union and 63 op-posed, Fowley was late in coming to work. 4Eli Ehr-lich, a psychiatric social worker employed on contractby Respondent, was standing by the main desk at theHome about 8:30 that morning when the telephone rang,and he picked it up. Ehrlich announced that it was theHome, and a male voice on the other end of the lineasked who was talking. Ehrlich identified himself andasked who was calling. There was a pause, and the voiceasked for a charge nurse. Ehrlich said there were noneavailable, then asked if it were Butch. The voice, identi-fied as Fowley's by Ehrlich, then said "tell the chargenurse that I'll be in."Later in the morning, about 10:30, Ehrlich was againstanding by the front desk when Fowley came by. Ehr-lich greeted him, and then Fowley asked him, with anobscenity, who he was to ask him who he was when hecalled. Ehrlich replied that, if he did not identify himself,Ehrlich would hang up. Fowley then turned to Ehrlich,pointed his finger at him, and said that if he did that "I'lltake care of you."Fowley's version of this conversation was that, afterEhrlich greeted him, he merely said "don't bother me."As I have noted I believe, based on all the testimony,that Fowley tended to understate his actions on that day.It is evident that he was distressed and angry over thedefeat of the Union after a long campaign in which hehad been so closely involved, and it is unlikely that inadmittedly striking out at persons he identified with theEmployer's side in the campaign he was as restrained ashe would lead me to believe.35Thus I credit Ehrlich'sversion of this incident.3s The fact that he may have been carried on the schedule for particu-lar hours would cast no doubt on Fowley's statement which is undeniedthat he kept his own, informal, schedulea4 In making my findings on this incident I have relied on the testimo-ny of Eli Ehrlich, Kim Bolio, Elizabeth Giguere, and to some exlentFowley, himself, although I have not credited his testimony where itconflicts with those others. In that regard I find that Fowley tended tominimize both his emotions and his conduct on May 18 As before I havetotally disregarded Shanley's testimony, except to credit that she was atcertain places at certain times.35 Ehrlich was identified by Richard Courtney as rudely ordering himoff the premises during one handbilling episodeFollowing this encounter Ehrlich went to see Sibulkinand told him about it, adding that he was concernedabout how Fowley might react to other employees, par-ticularly if there were a disagreement.Fowley proceeded to change into his work clothesand went to one of the solariums, where he joined em-ployees Janice Thienel, Marie Petit, and Chris Lampreyfor coffee and doughnuts. They began discussing theunion election and Fowley made a remark to Lampreyto the effect that her mother made up her mind for her.At this point, Fowley began discussing other employeesin obscene terms, when Sheila Shanley came up to thetable. Fowley directed a particularly obscene remark toher, to which, according to Fowley and Kim Bolio whoalso was there, she replied with a flood of equally offen-sive language. I do not, of course, credit Shanley's denialthat she ever used such language.Shanley, however, went immediately to Sibulkin'soffice, in tears, and told him her version of what hadbeen said to her.Fowley then left and worked until noontime when hereturned to the solarium to watch the news on television.Another employee, Marie Pollard came in and greetedhim. He told her not to talk to him and directed an ob-scene remark to her. She did not appear upset, but re-plied that her "old man" called her that all the time. Shereported to Sibulkin, however, that she was extremelydistraught.Fowley next walked over to a table where Shanleywas sitting with Elizabeth Giguere, banged his elbowsdown on the table, and asked Giguere if Dick (one of thefiremen at the Home) knew she had "shacked up" withFowley those two times. Giguere became very upset andleft the solarium. She looked for Sibulkin but could notfind him, so she went downstairs to the laundry, weep-ing, for a while. She later came back upstairs and toldSibulkin that Fowley had said something very insultingabout her personal life. She would not tell Sibulkin whatFowley had said, and even at the hearing, when askedwhat it was, she was obviously and sincerely distressed. Ifound Giguere to be an entirely credible witness and Ido not credit Fowley's denial that he slammed hiselbows down on the table, although the stories agree inother particulars.Shortly after this, Fowley left the Home for the day.Sibulkin testified that he came into the Home about10:30 on the morning of May 18. He was approached byEhrlich who proceeded to tell him about his encounterswith Fowley on the telephone and in person, adding thatFowley appeared unstable. Shanley was the next personto come in to see Sibulkin, giving her version of her ex-change with Fowley. Marie Polland was the next one toreport on Fowley's conduct, although Sibulkin quotedher as saying that Fowley had referred to her in obsceneterms on two, not one, occasions and, despite her appar-ent calm when she was talking to Fowley, Sibulkin testi-fied that she was extrely distraught when she talked tohim. Finally, Giguere came in to see Sibulkin and report-ed what had happened between Fowley and herself. Si-bulkin's recollection of this conversation is consistentwith the facts related by Giguere.475 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter his interview with Giguere, Sibulkin tried to findFowley, but he had already left for the day. At this pointit was about 1:30 in the afternoon, and Sibulkin decidedon the basis of the reports he had received from Ehrlich,Shanley, Pollard, and Giguere, as well as a report fromsomeone on the remark Fowley had made to Marie Petit,to discharge Fowley.The General Counsel asks that I find, in all the cir-cumstances of this case, that Respondent through Sibul-kin seized upon and magnified these incidents as a pre-text to get rid of Fowley, one of the chief union adher-ents. In support of this position the General Counselpoints to the length and quality of Fowley's service toRespondent; his union activities and his "disappoint-ment" at the loss of the election; the fact that those whoreported Fowley's behavior were antiunion; the fact thatSibulkin fired Fowley without getting his side of thestory; the fact that Fowley, in an interview with Sibulkinon the day after he was fired, was not told what he wasalleged to have said and to whom; the fact that otheremployees engaged in conduct "far worse" than Fow-ley's and were not discharged; and, of course, the factthat Sibulkin harbored animus against the Union and hadpreviously changed Fowley's schedule and curtailed hisovertime in retaliation for his union activities.I certainly agree, and my findings show, that Sibulkinwas hostile to the organizational activities of his employ-ees, and that he manifested that hostility in several in-stances involving Baker, Nishan, and Fowley himself. Ifurther think that Sibulkin may have had a hand in thedischarge of Girard, as he certainly did in Shea's situa-tion. In regard to Fowley's discharge, however, the situ-ation is quite different. Where in Girard's case there wasno credible evidence of misconduct over the August 25-26 weekend which would furnish grounds for discharge,in Fowley's situation the evidence is clear and almost un-disputed that Fowley came into the nursing home raging,and struck out with obscene, cutting, and insultingphrases at those he thought had had a hand in defeatingthe Union.With respect to the language used, the General Coun-sel certainly has shown that crude and obscene languagewas no stranger to those halls, and that the level of dis-course was almost uniformly low. I can take no issuewith that, or attempt to impose different standards onthese employees. But even in such an atmosphere there isa distinction between the casual or even jocular use ofsuch words, and their use as fighting words, directed inanger to wound and to hurt. It is this aspect of Fowley'sconduct rather than the words themselves which differssignificantly from the examples cited by the GeneralCounsel.With regard to the cases of Simonelli and Keough,cited by the General Counsel to show disparate treat-ment, there is no evidence showing that the conduct ofthese employees, who were reprimanded and not dis-charged, approached the level of intensity reached byFowley. The facts in Shea's case, and the fight involvingtwo nurses aides in May 1979 certainly are not compara-ble to Fowley's conduct. The one case which did ap-proach, and, indeed, exceeded Fowley's conduct, also re-sulted in immediate discharge. This last case is the onlyone I feel is comparable and in it the results were thesame.The other grounds cited by the General Counsel tosupport her position, the fact that Fowley was a respect-ed, long service employee and the fact that he was notallowed to face his accusers, are in my view irrelevant.Accordingly, I find that Fowley was discharged be-cause of his disruptive and offensive behavior on May18, and not because of his union activities. This dischargedid not constitute a violation of Section 8(a)(1) and (3) ofthe Act. Bogart Sportswear Mfg. Co., Inc., 196 NLRB 189(1972).6. The Alleged Violations of Section 8(a)(4)The complaint alleged that certain actions takenagainst Karen Baker on March 15 and against RobertShea and Francis Fowley on April 1, 1979, were takenagainst them because they had filed charges or given tes-timony under the Act, in violation of Section 8(a)(4) ofthe Act.The record shows that there is no evidence whatso-ever which could lead me to this conclusion. The onlything in the record in which I can discern any connec-tion between the actions of Respondent and the filing ofcharges is in the actions of payroll clerk Rita Hill in issu-ing change of status forms in May and June 1979 aftercharges had been filed alleging that the change of statusgiven Baker in January was a violation of law. This doesnot furnish grounds for a finding of an 8(a)(4) violationrelating to Baker, much less the others. I will recom-mend that these allegations of the complaint be dis-missed.IV. REPORT ON CHAI.I.ENGED BALLOTSThe record shows that the tally of ballots in Case 1-RC-16263 resulted in six votes for the Union (Petition-er), five against the Petitioner, and two challenges. Thechallenged ballots were cast by Rita McMenamy andAnn Sansoucy. In its Order dated August 22, 1979, theBoard directed me to prepare and serve on the parties areport containing resolutions of the credibility of wit-nesses, findings of fact, and recommendations to theBoard as to the disposition of these challenges.A. Ann SansoucyOn April 18, 1979, the Employer, Clark Manor Nurs-ing Home Corp., and the petitioning Union, Professionaland Health Care Division, Local 1445, Retail Clerks In-ternational Union, AFL-CI0,36entered into a Stipula-tion for Certification Upon Consent Election in Case 1-RC-16263. The stipulation provided for an appropriatebargaining unit described as follows:All technical employees including licensed practicalnurses, physical therapist assistant and activity di-rector but excluding all other employees, registerednurses, business office clericals, professional em-3The name of the International Union was changed to United Foodand Commercial Workers International Union. AFL-CIO.476 CLARK MANOR NURSING HOME CORP.ployees, guards and supervisors as defined in theAct.Ann Sansoucy testified that she is the activity directorat the nursing home. Her vote was challenged by theUnion on the ground that she was a supervisor. Howev-er, counsel for the Union argued at the hearing, and inhis brief, that she could be challenged, and a decision asto her status could be made, on grounds other than thatstated at the time of the election. However, in caseswhere the parties have stipulated to an appropriate bar-gaining unit, the stipulation will control the dispositionof challenges unless it is found to be contrary to the Actor established Board policy. The Tribune Company, 190NLRB 398 (1971). Where the language of the stipulationis clear and unambiguous, the clear meaning of the stipu-lation governs. White Cloud Products. Inc., 214 NLRB516 (1974). Thus I will consider the Union's argumentwith respect to Sansoucy's supervisory siatus, or her po-sition as a professional employee, but not the argumentthat she has no community of interest with the other em-ployees in this technical unit. To that extent the Union isbound by its own stipulation.Sansoucy testified that she organizes activities for thepatients at the Home, and that she has been so engagedfor 6 years. It is clear from Sansoucy's testimony thatshe has very little freedom of action in arranging activi-ties. All proposed activities must be cleared with Sibul-kin, or in his absence McPartland. Sansoucy has nobudget for her operation, but when she needs craft sup-plies she writes out a list, then has it approved, and getsthe money from Sibulkin. Once the activities have beenapproved, however, Sansoucy apparently is free fromminute-to-minute guidance in actually directing these ac-tivities. In this she is assisted by another employee,Clouatre.Clouatre succeeded another employee who was dis-charged for not working enough hours.37The evidenceis not clear whether Sansoucy made any recommenda-tion on the termination of this former employee. San-soucy stated that Sibulkin knew the person was notworking enough hours, and he had put warning slips inher pay envelope "several times," but she did admit thatshe had discussed this person's performance, twice, withSibulkin. With regard to the hiring of Clouatre, San-soucy testified that after the other employee was termi-nated she knew that the Home was required to have twoemployees in the activities department, and she knewClouatre, who had worked as a nurses aide but had beeninjured and had not worked for a while. When she cameback Sansoucy "thought I'd like to have her work forme because she was a nice person." Sansoucy further tes-tified that "everybody" agreed that Clouatre would "bea good partner for me," and that thereafter she suggestedto Sibulkin that Clouatre fill the position. Sansoucy im-pressed me as a gentle and easygoing person, and her tes-timony with regard to her relations with Clouatreseemed to say that she and Clouatre were more asso-ciates, or partners, than supervisor and employee. Cer-tainly Sansoucy had no authority to grant time off, or to.7 Apparently there i a state lass or regulation requiring that there hetwo people in this departmentrecommend pay increases. Sansoucy likewise said thatshe had never given reports to Sibulkin about Clouatre'swork, but then pointed out that she had had no reason todo that. However, in response to my questions, Sansoucydid say that she directed Clouatre's work on a day-to-day basis and that she made the decisions as to whatClouatre was going to do.Both Clouatre and Sansoucy perform their work instreet clothes, and both punch the timeclock. Sansoucyattends monthly meetings with supervisors, physicians,and other nonunit employees. Those meetings are notmanagement meetings, but are designed to help work outprograms, including activities for patients. At the time ofthe election Sansoucy received $4.40 per hour, andClouatre, $3.10.In these circumstances I find that Sansoucy, in spite ofher diffident attitude, did discuss and make recommenda-tions to Sibulkin with respect to the former employeewho was discharged, as well as in the hire of Clouatre.sShe has the authority, although it has not been exercised,to report on Clouatre's work. Otherwise Sibulkin wouldhave no way of knowing whether that work was satis-factory. and the fact that Clouatre and Sansoucy workwell together should not obscure the fact that Sansoucyis in charge of the day-to-day activities of the other. Fi-nally, since the evidence shows that the people in the ac-tivities department must, on their own, implement theprograms approved by Sibulkin, it is clear that the au-thority exercised by Sansoucy over Clouatre must of ne-cessity be more than routine and ministerial, showingthat Sansoucy responsibly directs Clouatre's work on adaily basis.On these grounds, then, I recommend to the Boardthat it find Sansoucy to be a supervisor within the mean-ing of Section 2(11) of the Act, and that the challenge toher ballot be sustained. Cartwright Hardware Co., 22qNI.RB 781, (1977).:'9B. Rita McMenamySupervisors of nurses in nursing homes must be regis-tered nurses. The record shows that at the end of De-cember 1978 a registered nurse named Lorna LaTulippe,who was supervisor of the 11 p.m. to 7 a.m. shift at thehome, resigned. At this time McPartland took over thescheduling of employees for that shift, but during theperiod between the time LaTulippe left and the electionon May 27, 1979, there was no registered nurse in chargeof that shift. The credible evidence, based on the testi-mony of Linda Nishan and Karen Baker, shows thatwith the exception of the advance scheduling, which wasdone by McPartland, all of the functions previously per-formed by LaTulippe were performed by a licensedpractical nurse named Rita McMenamy. McMenamy didall of the paperwork for the shift, made changes in: i Her lestilnony on this point, while inpreclse, allows the nference.which I Imaike, thai Sansoucy did recommend Cloualre's hlre, and Sibidl-kin foll, st id that recommendaton:1 Hiaving made this inding I find it unneccssary to rule on theUllion's contention that Sansoucy was a professional emplio ,e slthin henmcaning of Sec 2( 12) of the Act It is evident In an11 aseC that he idoesnot fit into that statlitor category. having completed ins ;til assoclalte'degree ild (,-rkinig primnarily sith crafts aind ocial nctions477 DECISIONS OF NATIONAL LABOR RELATIONS BOARDschedules, approved swapping of the schedules, trainednew employees, and on one occasion sent an employeehome who had been drinking and reported the incidentto McPartland, which resulted in the discharge of theemployee and her charge nurse. There is no disputeabout the fact that there was no other supervision onthat shift for four or five LPNs and eight aides sched-uled to work during those hours.Karen Baker testified, credibly, that she had a dis-agreement with McMenamy, and went to see McPart-land concerning it. Baker stated that McPartland told herthat McMenamy was in charge of the shift and that herword was law. McPartland did not recall saying that, butdid say that McMenamy was "a long term employeewho did try to keep things together."McMenamy herself did not testify but the undisputedfacts recited above show that she acted in a supervisorycapacity until at least the date of the election on May 17,1979.40 In that period there is no dispute that McMen-amy was the only person directing the day-to-day activi-ties of the people on that shift, including the recommen-dation of discipline, assignments, shifts, or swaps of as-signments. National Living Centers, Inc., d/b/a AutumnLeaf Lodge, 193 NLRB 638 (1971).I therefore find that at the time of the election hereinon May 17, 1979, McMenamy was a supervisor withinthe meaning of Section 2(11) of the Act, and I recom-mend that the Board sustain the challenge to her ballot.V. REPORT ON OBJECTIONSIt may or may not be coincidental, but it is curiousthat, of all the incidents which make up this case, onlyfour occurred during the period between the filing of thepetitions in Cases -RC-16262 and 1-RC-16263 onMarch 26, 1979, and the election on May 17, 1979, and,of these four, only two were made the subject matter ofthe Objections to Conduct Affecting the Results of theElection, filed on May 22, 1979. Thus only these two in-stances of objectionable conduct may be considered inthis report. Goodyear Tire and Rubber Company, 138NLRB 453 (1962). However I have found the interroga-tion of Susan Vachon in the kitchen of the nursing homeon March 31, 1979, to be a violation of Section 8(a)(l),and I have found the changes in the schedules of KarenBaker and Ruth Burke on April 1, 1979, to be violativeof Section 8(a)(l). I find that this conduct interfered withthe conditions established with the Board as necessary toguarantee the free choice of employees in these elections.Dal-Tex Optical Company, Inc., 137 NLRB 1782 (1962);Associated Mills, Inc., 190 NLRB 113 (1971).Since I have previously recommended that the chal-lenges to the ballots of Ann Sansoucy and Rita McMen-amy be sustained, it appears from the tally of ballots inCase -RC-16263 that the Union has gained a majorityof the valid votes cast. I therefore recommend to theBoard that that case be severed from this proceeding,and that the Union be certified as the collective-bargain-40 McPartland testified that during this period she arranged for thepresence of registered nurses from temporary employment agencies onthe 11 p.m. to 7 a.m. shift in order to comply with state regulations, butadmitted that McMenamy did the paperwork, discussed problems withMcPartland, and "started to assume responsibility."ing representative in the appropriate unit stipulated bythe parties, adding, however, to the exclusions from thatunit the activity director.With respect to Case -CA-16262, I recommend thatthe election be set aside and a new election ordered.VI. THE REMEDYHaving found that Respondent has violated Section8(a)(l) and (3) of the Act:A. I shall recommend that it cease and desist there-from and that it take certain affirmative action designedto effectuate the policies of the Act. Specifically I shallrecommend that Respondent:1. Remove from the files of Karen Baker, LindaNishan, Ann Stinchfield, and Paul Girard all warning no-tices and all references to such notices issued to them inthe period from November 15, 1978, to August 27, 1979.2. Remove from the file of Linda Nishan the personnelchange form noting that she is a "union organizer" andrecommending that she not be reemployed, togetherwith all references to that form in Respondent's files.3. Revise its personnel policies and any posted rules toeliminate unlawful restrictions on access to the premisesby off-duty employees, and solicitation in nonwork areason nonworking time.4. Rescind the change of status form given to KarenBaker on January 18, 1979, and restore her to full-timestatus, together with any benefits she may have lost as aresult of this discrimination.5. Restore Karen Baker and Ruth Burke to the sched-ule under which they were working prior to April 1,1979.6. Offer to Robert Shea and Paul Girard immediate re-instatement to their former positions, or, if those posi-tions are no longer available, to substantially equivalentpositions, with no loss of seniority or other benefits, andmake them whole for the discrimination suffered bythem by the payment to them of backpay together withinterest thereon to be computed in the manner prescribedin F. W. Woolworth Company, 90 NLRB 289 (1950), andFlorida Steel Corporation, 231 NLRB 651 (1977).4'7. Pay to Francis Fowley any money due him becauseof Respondent's refusal to allow him to work on Thanks-giving and Christmas Day 1978 and New Year's Day1979 together with interest thereon.B. The General Counsel has requested that I orderthat Respondent pay for legal fees and expenses incurredby Karen Baker and Linda Nishan in defense of the com-plaint brought against them by Respondent in theWorcester District Court. However, no evidence was in-troduced that they incurred any fees or expenses on thisaccount. Indeed, it is probable that they were defendedby the Union's counsel, and that any expenses they in-curred were borne by the Union. There is no requestthat the Union be reimbursed so I will not grant this re-quest of the General Counsel.C. The General Counsel has also requested that Iorder that Respondent petition the city of Worcestorpolice department, and the Worcester District Court to4" Sec, gener.ally, Isi Plumbing &t Ifeating Co., 138 NLRB 716 (1962).478 CLARK MANOR NURSING HOME CORP.expunge from the records of those bodies references tothe arrest and trial of Nishan and Baker.42No authoritywas cited as to my authority to do this, or what effectsuch petitions would have under city ordinance or policedepartment or state law, but I do think the request is ap-propriate, for whatever effect it may have. I will there-fore order Respondent to prepare petitions to the policedepartment of the city of Worcester, and to the appro-priate Worcester District Court asking that the recordsof the proceedings before these bodies involving thecomplaints by Respondent against them in November1978 be expunged from their records.D. The General Counsel has also asked that I issue abroad remedial order against Respondent. I have consid-ered this case in the light of the standards set out inHickmot Foods, Inc., 242 NLRB 1357 (1979), and I con-clude that a broad order is inappropriate, as I do not be-lieve that Respondent has demonstrated such a proclivityto violate the Act, nor has engaged in such egregious orwidespread misconduct as to demonstrate a general dis-regard for the employees' fundamental statutory rights.CONCLUSIONS o01 LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mcan-ing of Section 2(5) of the Act.42 The actual request was to "join in a petion" hill there i no idllcit-lion as to who else is to join.3. By maintaining overly broad no-solicitation and no-access rules, Respondent has violated Section 8(a)(1) ofthe Act.4. By threatening to call the police, by calling thepolice, and by causing employees to be arrested, whilethey were engaged in protected concerted activities, Re-spondent has violated Section 8(a)(1) of the Act.5. By creating the impression that its employees' unionactivities were under surveillance, Respondent has violat-ed Section 8(a)(l) of the Act.6. By interrogating its employees about their union ac-tivities, Respondent has violated Section 8(a)(1) of theAct.7. By issuing warnings to employees because they en-gaged in union activities, Respondent has violated Sec-tion 8(a)(1) and (3) of the Act.8. By changing the status of an employee, by changingthe hours of an employee, and by changing the shiftschedules of employees, Respondent has violated Section8(a)(l) and (3) of the Act.9. By discharging its employee Paul Girard and by im-posing unlawfill conditions on its employee Robert Sheato allow him to return to his job, Respondent has violat-ed Section 8(a)(3) of the Act.10. By depriving its employee Francis Fowley of holi-day work, Respondent has violated Section 8(a)(l) and(3) of the Act.II11. Respondent has not violated the Act in any othermanner.[Recommended Order omitted from publication.]479